CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 1 of 64

Severson
@Werson

A Professional Corporation

EXHIBIT 1

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 2 of 64

 

 

SUM-100
SUMMONS (sot;°:a“r;:::rrz;m,
(CITA CION JUDICIAL)
NOT|CE TO DEFENDANT:
(Avrso AL DEMANDADO).- ENDORSED FlLED
Wells Fargo Bank. N.A.. Wells Fargo & Company, Wells Fargo SAN MATEQ COUNTY
Foundation, Kerlt Mannina, and Devon Silvera, an ind ivi‘<]u¢\l , ¢\" cl D¢'PS DEC 1 1 2018
YOU ARE BE|NG SUED BY PLA|NTIFF: ' +h""'“\'jh 101 "n(,“n\"'{ l
(Lo EsrA DEMANDANDo EL DEMANDANTE).- C“,_,m,t- m. governor court
omwaaamaaaom~te+heane¥-Peher- mr rml ama l+m,. a By= ANT‘I>N!O ltéfE:°m°
‘ ar
Cgl\"l:orm`u\ \\e_~,n m¥`\l' ?ulol\`c lowe l~r"l' corpor.ct'l'l`<.`)h , and l(a‘l’ker`lne F, Fr`dll€l/l Dep“ty
cm individunr

 

NOT|CE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CA'LENDAR DA`YS afterthis summons and legal papers are served on you to tile a written response at this court and have a copy
served on the plaintiff. A letter or phone call Will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the Ca|ifornia Courts
On|ine Self-Help Center (WWw.caurtinfo_ca.gov/selfhelp), your county law libraryl or the courthouse nearest you. lf you cannot pay the filing fee, ask
the court clerk for a fee waiver form. |f you do not file your response on timel you may lose the case by defau|t, and your wages, money, and property
may be taken without further warning from the court

There are other legal requirements You may want to call an attorney right away. lf you do not know an attorney, you may want to call an attorney
referral service. lf you cannot afford an attorneyl you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (wWW,laWhe/pcalifornia.org), the Califomia Courts On|ine Self-Help Center
(WWW.coun‘info.ca_gav/selfhelp), or by contacting your local court or county bar association NOTE: The court has a statutory lien for waived fees and
costs on any settlement ar arbitration award of $10, 000 or more in a civil case. The court's lien must be paid before the court will dismiss the aase.
iAVISO! Lo han demandada. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacién.

Tiene 30 DlAS DE CALENDAR/O después de que le entreguen esta citacio'n y papeles legales para presentar una respuesta par escrito en esta
carte y hacer que se entregue una copia al demandante. Una carta o una llamada telefc')nica no lo protegen. Su respuesta par escrito tiene que estar
en formato legal correcta si desea que procesen su casa en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la carte y ma's lnformacio'n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la carte que le quede mas cerca. Si no puede pager la cuata de presentacion, pida al secretario de la carte
que le de un farmulario de exencién de page de cuotas. Si na presenta su respuesta a tiempo, puede perder el casa par incumplimrento y la carte le
podra' quitar su sue/da, dinero y bienes sin ma's advertencia.

Hay otros requisitos legales. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un sen/icio de
remision a abogadas. Si no puede pagar a un abogado, es posible que cump/a con los requisites para obtener sen/icios lega/es gratuitos de un
programa de sen/icios lega/es sin fines de lucro. Puede encontrar estes grupos sin fines de lucro en el sitia web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Californla, (www_sucorte.ca.gov) o ponléndose err contacto can la corte a el
colegio de abogados locales. AVlSO: Por ley, la carte tlene derecho a rec/amer las cuotas y los costos exentas par imponer un gravamen sobre
cualquier reauperacian de $10, 000 a ma's de va/or recibida mediante un acuerdo o una concesian de arbitraje en un casa de derecha civi/. Tiene que

pager el gravamen de la carte antes de que la carte pueda desechar el caso.

 

 

The name and address of the court is: cAsE NuMBER;

(Elnombre ydireccién dela carte es): Sarl Ma'£€O Supel'ior COurll (N"'”’e'°‘]_'cg°)(: l v 0 6 6 2 ,5
400 County Center, Redwood City, CA 94063

 

 

 

The name, address. and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcclon y el nu’mero de te/éfono del abogado del demandante, a del demandante que no tiene abogada, es):

Ted J. Hannig; 990 lndustrial Road, Suite 207, San Carlos, CA 94070; (650) 482-3040

UCHi
DATE: 12/11/2018 NEAL TAN`G clerr<, by M`IUNIO R. GERONIM© - Deputy
(Fecha) (Secretaria) (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-OtO).)
(Para prueba de entrega de esta citation use el formu/ar/'o Proof of Service of Summons, (POS-O10)).
NOT|CE TO THE PERSON SERVED: ¥ou are served

[SEAL] 1. as an individual defendant.
2. |: as the person sued under the fictitious name of (specify).'

 

 

3_ l_____l on behalf of (specify): SEVERSON & WERSON

under: l:l ccP 416.10 (corporarion) |:} ccP¢16.60(minor)
[:| ccP 416.20 (derunctcorporaiion) ij CCP¢ 16.70 tan/age
l:] CCP 416.40 (essociation or partnership) [:| CCP¢ 16.90 au orized person)

l:l other (specify): .
4. I:l by personal delivery on (date): . Recelved
ag

Form Adopted far Mandatory Use SU M MONS Code ot Civil Procedure §§ 412.20, 465
Judicial Counci| of Ca|ifornia www.courtinfo.r:a.gov
SUM-‘lOO [Rev.July1,2009]

   
 
 

 

 

 

   

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\kl`l-l>

\1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3 040

Case 3:19-Cv-01512-.]CS Document 1-1

TED J. HANNIG (SBN 111691)
tjh@hanniglaw.corn

PAUL A. MANN (SBN 314299)
paul@hanniglaw.corn

HANNIG LAW LLP

990 Industrial Rd. Suite 207

San Carlos, CA 94070

Phone: (650) 482-3040

Fax: (650) 482-2820

Attorneys for Plaintiffs

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SAN MATEO - UNLIMITED JURISDICTION

DANFORD FOUNDATION, a California
nonprofit public benefit corporation; and
KATHERINE F. FISHER, an individual,

Plaintiffs,
v.

WELLS FARGO BANK, N.A., WELLS
FARGO & COMPANY, WELLS FARGO
FOUNDATION, KENT MANNINA, DEVON
SILVERA, an individual, and DOES 1 through
20, inclusive,

Defendants.

Filed 03/22/19 Page 3 of 64

 

 

D
ORSED F\LE
§§ \\AATEO COUNTY

D\:_l; 1 1 ama

Court
err the S“F"i°r
BC.`HTOMO R- G""‘“°
y‘ n¢p“ty Cl.$¥'k

1sciv06625

Case No.

COMPLAINT FOR STAY PENDING
ARBITRATION OF ENFORCEABILI'I`Y
OF ARBITRATION PROVISION,
DAMAGES, AND DECLARATORY
RELIEF CONFIRMING ARBITRATOR’S
DECISION AS TO CERTAIN
DEFENDANTS

1. Violation of Bus. & Prof. Code § 17200
et seq.

2. Violation of the Racketeer Intluenced and

Corrupt Organizations Act (RICO)

Conspiracy to Violate RICO

Fraudulent Misrepresentation

Negligent Misrepresentation

F also Promise

Negligence

Elder Abuse

Decla.ratory Relief Cont`lrming Arbitrator’s

Deterrnination

.‘DP°.\'.O\.L".">.W

ARBITRATION & JURY TRIAL

 

DEMANDED
Calendar preference requested [CCP § 36(a)]
SEVERSON & WERSON
FEB 0 7 2019

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DE CLARATORY RELIEF

{DNF;5624:TJH:H0196317.DOCX 6 }

 

 

 

Re€eirV-,¢dt- l 1

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\kr\-l>

\1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 4 of 64

Come now plaintiffs, Danford Foundation and Katherine F. Fisher, and allege:
INTRODUCTION

l. Plaintiff Danford Foundation, a community-based non-profit foundation, and
Katherine F. Fisher, an elder of over 85 years of age, (collectively, “Plaintiffs”) bring this action
against Wells Fargo Bank, N.A., Wells Fargo & Company, Wells Fargo Foundation (collectively,
“Wells Fargo”), Mr. Kent Mannina, an individual, Devon Silvera, an individual, and Does 1
through 20, inclusive, (collectively with Wells Fargo, “Defendants”) to determine the
enforceability of an arbitration provision as to certain defendants, and to recover losses and
additional damages resulting from and related to fraudulent criminal conduct against Danford
Foundation’s bank account with Wells Fargo as well as Wells Fargo’s misrepresentation of the
safety and security of Danford Foundation’s funds. Further, Danford Foundation, acting to recover
the loss that would impact over 140 local charities it supports, alleges that Wells Fargo, as part of
an improper banking practice and a criminal enterprise, created an environment where employees
would not act in Danford Foundation’s best banking interest.

PARTIES

2. Plaintiff Danford Foundation (sometimes, the “Foundation”) is a local nonprofit
public benefit corporation organized and existing under the laws of the State of California since
1982. lt was founded by Redwood City residents Fred and Gladys Danford and is headquartered
in the County of San Mateo. It exists solely to support non-profit charities and some
governmental charitable and educational purposes.

3. Plaintiff Katherine F. Fisher is an individual and resident of San Mateo County.
She is over 85 years of age and is presently in failing health. She was a personal friend of the
Danfords and served as the Executive Director and Secretary of Danford Foundation from its
founding until on or about April 6, 2017, in which capacity she had broad financial powers over
the Foundation. Except for the matters alleged herein, the Foundation suffered from no financial

irregularity throughout the decades of her years of service and stewardship.

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317.DOCX.6} P a g e |2

 

Hannig Law LLP
990 lndustrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 5 of 64

4. Defendant Wells Fargo Bank, N.A., is a national banking association organized
and existing under the laws of the United States of America. It is the primary operating
subsidiary of defendant Wells Fargo & Company, a corporation headquartered in San Francisco
and Which, according to its public filings, is a “diversified financial services company” that
provides “banking, investments, mortgage, and consumer and commercial finance” nationwide.
Wells Fargo advertises its support and commitment to community non-profit entities and actively
solicits their accounts as a planned business effort. At all relevant times, Wells F argo transacted
regular and sustained business in the County of San Mateo.

5 . Defendant Wells Fargo Foundation is a corporate foundation that engages in
extensive activities throughout Calif`ornia.

6. Defendant Kent Mannina is an individual At all relevant times, Mr. Mannina was
Wells Fargo’s F oster City branch manager, and his acts and omissions occurred in San Mateo
County. Mr. Mannina was not originally to be named as a defendant in this action. However,
Wells Fargo informed the Foundation that he disputes the communications of Danford
Foundation’s entire Board of Directors regarding its meetings with him at the bank branch in
Foster City. Based on this recently discovered effort to suppress the truth, Plaintiffs believe that
his acts were intentional in misrepresenting the safety of the Foundation’s funds when he
convinced the Foundation not to close its bank account at Wells Fargo.

7. Defendant Devon Silvera is an individual believed, at all relevant times, to have
resided in California and New York. Plaintiffs are informed and believe Mr. Silvera carried out
attacks against Danford Foundation’s finances facilitated by Wells Fargo. Plaintiffs are informed
and believe Doe 1 conspired with Mr. Silvera with respect to the attacks and at one point resided
at the same address as Mr. Silvera. Plaintiffs are informed and believe that, at all relevant times,
Doe 1 used a phone with a Florida caller ID.

8. The true names and capacities of the defendants named herein as Does 1 through
20 are unknown to Plaintiffs, who therefore sue them under these fictitious names. Plaintiffs will

amend this Complaint to add their true names and capacities if and when they become known.

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH;H0196317 Docx.e} P ii g @ | 3

 

Hanni g Law LLP
990 industrial Road
Suite 207

O\U'\-l>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 6 of 64

9. At all relevant times, each defendant was the agent, principal, servant, employee,
or alter ego of the remaining defendants, or acted with their consent, ratification and authorization,
and in doing the acts hereinafter alleged, each defendant acted in such capacity with respect to the
remaining defendants

JURISDICTION AND VENUE

10. This Court has jurisdiction to hear the subject matter of this Complaint pursuant to
article 6, section 10, of the California Constitution and section 410.10 of` the Code of Civil
Procedure.

11. This Court has personal jurisdiction over the individual defendants because Kent
Mannina resides in California, and Devon Silvera and Doe 1 committed intentional acts aimed at
California that caused harm they knew would be suffered in California. This Court has personal
jurisdiction over Wells Fargo because Wells Fargo & Company is headquartered in California,
each Wells Fargo entity continuously and systematically conducts business activities throughout
California, and Plaintiffs’ claims arise out of Wells Fargo’s activities in California.

12. Venue is proper in this Court because Danford Foundation opened and maintained
its bank account with Wells Fargo in San Mateo County, and the injury alleged herein occurred in
San Mateo County. (Code Civ. Proc., § 395, subd. (a), and § 395.5.)

13. Unlimited civil jurisdiction is proper because the amount of relief requested is
greater than $25,000.00.

STATEMENT OF FACTS

14. Danford Foundation supports over 140 charities, most of which are located on the
San Francisco Peninsula. The Foundation has donated well over $5 million to support these
charities’ efforts in a wide range of areas such as the arts, medical research, disease prevention,
religion, literacy, suicide prevention, low-income housing, unemployment, education, and youth
protection and development The charities support groups of people such as veterans; the
homeless; battered women and abused children; people suffering from medical conditions such as

blindness, loss of hearing, diabetes, leukemia and other cancers, lung disease, and multiple

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624:TJH;H0196317.D0CX_6} P a g c |4

 

Hannig Law LLP
990 Industrial Road
Suite 207

LJ"l-I>W

O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 7 of 64

sclerosis; and victims of discrimination The charities support the local historical society,
numerous hospitals, boys and girls clubs, scouts, an organization that provides legal representation
to minors in the court system, and a charity that supports alternative dispute resolution in the
community. The charities also support numerous scholarship programs for local students and
nurses. Many of these charities rely on donations from the Foundation to maintain their operations.
A partial list of` the charities supported by Danford Foundation is attached hereto as Exhibit A.

15 . Wells Fargo advertises that it “is dedicated to helping non-profit organizations
fulfill their mission by providing financial services that support the unique needs of charitable
institutions,” including “family foundations.” A true, correct, and highlighted copy of a page
from Wells Fargo’s website making this claim is attached hereto as Exhibit B. Recently, Wells
F argo advertisements include the assertion that it donates over $l million a day to nonprofits, and
in recent months it has pledged that it would give $400 million in cash to nonprofits in 2018 as
proffered evidence that they support community non-profits Danford Foundation’s experience, as
alleged herein, is radically different. F ar from being a financial specialist for non-profits, Wells
Fargo in fact placed the Foundation in harm’s way numerous times Further, it appears Wells Fargo
is falsely advertising the activity of the Wells Fargo Foundation as if it were the direct activity of
the Wells Fargo Bank, N.A. Wells Fargo derives commercial benefit from such false
representations Plaintiffs suspect Wells Fargo Bank, N.A., is taking tax deductions for donations
to Wells Fargo Foundation as if they were charitable donations, when in reality Wells Fargo is not
primarily using the Wells Fargo Foundation for charitable purposes but instead to promote its
business

16. Plaintiffs are informed and believe that Wells Fargo Foundation is an alter ego of
Wells Fargo and that any separateness of legal identity is a fiction such that such claimed legal
distinction should be ignored for all purposes, including establishing Wells Fargo’s net worth in
order to calculate punitive damages

17. Danford Foundation maintained a checking account at Wells Fargo for more than

a decade. Wells Fargo’s heavily advertised support and commitment to community non-profit

 

COMPLAINT FOR STAY PENDl`NG ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH:H0196317.DoCX.6} P n g e | 5

 

Hannig Law LLP
990 Industrial Road
Suite 207

kit

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

55 0-482-3 040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 8 of 64

entities, including family foundations is part of the reason the Foundation maintained its account
with Wells Fargo. Another reason was the long-standing banking relationships had by various
directors with Wells Fargo, including the Foundation’s President, Chief Executive Officer, Chair
of the Board, and General Counsel, Ted Hannig, who started his first bank account with Wells
Fargo’s predecessor bank as a teenager in 1976 and has maintained a banking relationship with
Wells Fargo for over 50 years

18. Danford Foundation extends donations to charities exclusively by issuing checks.
The Foundation always makes out the grant checks to organizations; it never extends donations to
individuals The average grant is about $6,000.00, and the Foundation very, very seldomly writes
checks in amounts over $50,000.00. The Foundation’s practice is always to issue donations in
rounded dollar amounts, typically to the closest thousand dollars; the Foundation does not issue
donations in more precise, “odd” dollar amounts At all relevant times alleged hercin, the
Foundation’s checks needed to bear the two signatures of the three authorized signatories on the
Foundation’s Wells F argo account, which consisted of Mr. Hannig; Ms Fisher, then-Executive
Director and Secretary; and George Fisher, CPA, Director, and Chief Financial Officer. Checks
are generally authorized in advance at the Foundation’s board meetings

19. Wells Fargo has had Mr. Hannig’s and Ms. Fisher’s signatures for many years and
has processed numerous checks bearing the signatures In the case of Mr. Hannig, Wells Fargo has
had his signature since 1976 and has processed many thousands of his checks.

20. Sometime during 2016, Ms. Fisher became a victim of fraud in her personal affairs,
which, Plaintiffs are informed and believe, included identity theft. Then, in or around August 2016,
someone changed the mailing address on Danford Foundation’s Wells F argo account to an address
in Long Island, New York, and requested that new checks be mailed to the address The Foundation
neither conducted business in New York nor had any contacts there. Plaintiffs are informed and
believe that the mailing address on the account was changed and the request for the new checks
was made by the same person (or persons) who perpetrated the identity theft on Ms. Fisher. No

person at Wells F argo confirmed the unusual change of address to New York or the request for

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624:TJH:l~IOl96317.DOCX 6} P d g C l 6

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\U'\-I>L)J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 9 of 64

new, blank checks with Mr. Hannig, Ms. Fisher, or George Fisher. In fact, even though Danford
Foundation is a local foundation with no connections whatsoever with New York, whether through
its donations or otherwise, Plaintiffs are informed and believe Wells Fargo nevertheless fulfilled
the request and sent checks to the Long Island, New York address lt is unclear whether the
perpetrator (or perpetrators) of the fraud impersonated Ms Fisher in a communication with Wells
Fargo, hacked into the Foundation’s account, or acted from within Wells Fargo itself. Plaintiffs’
knowledge is limited, as Wells Fargo has never disclosed to Plaintiffs the facts it knows

21. Danford Foundation only learned that its account had been compromised because
of an automated email sent to Mr. Hannig after the fact. The situation caused serious concern to
the Foundation, as its assets exceeded $20 million, and occasionally very large sums of money
were transmitted through the Foundation’s account. The Foundation began doing everything it
could think of to safeguard the account, including requesting Wells Fargo to put in place extra
account protections

22. In November 2016, the entire board of directors of Danford Foundation met with
Mr. Kent Mannina at Wells Fargo’s Foster City branch to discuss the recent attempts to
compromise the financial integrity of the Foundation; in particular, the board sought to update the
Foundation’s account and to again impress upon Wells Fargo the Foundation’s concern regarding
the need for increased financial security. This was especially important in November of 2016, as
the Foundation was about to use its account to transmit an investment of $250,000. By that point,
Mr. Hannig had obtained the New York address used by the criminals, which was for a residence
on Long Island, New York. Mr. Hannig proposed to l\/lr. Mannina that the Foundation temporarily
relocate its funds to another bank as a precautionary measure. Mr. Hannig had recently been
offered a financial incentive from another bank nearby to relocate the Foundation’s account, and
the Foundation was intending to do so to protect the account, especially due to their anxious
speculation that there might be “insider” participation at Wells Fargo. At that time the Foundation
was unaware of Wells Fargo’s unlawful practices with respect to opening new accounts for

customers and its corollary: avoiding the loss of customer accounts The Foundation was very

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624:TJH:H01963l7.DOCX.6} P n g 6 l 7

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3 040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 10 of 64

vulnerable given that it had approximately $20 million in assets using multiple accounts

23. Mr. Mannina acknowledged that “insider” participation could not be ruled out.
Nevertheless, in response to the board’s concerns and Mr. Hannig’s proposal, Mr. Mannina assured
the board that the Foundation did not need to move its compromised account to protect it from
online fraud, impersonation or check alteration because the account was, in his exact words, “on
lockdown” He said Wells Fargo was “diligently” watching the account for fraudulent transactions
including efforts to change the address or contact information Mr. Mannina further assured the
board that everything possible was being done on Wells Fargo’s end to protect the Foundation
from fraud and other account abuse and that the Foundation’s funds were “safe” where they were.
Relying on these express assurances from the branch manager, the board acquiesced to keeping
the Foundation’s funds at Wells F argo instead of moving them as Mr. Hannig had intended. But
for Mr. Mannina’s active intervention, the account would have been moved.

24. Mr. Mannina warned the board that the account being on “lockdown” would lead
to some “inconveniences.” The board acknowledged that the additional protections were worth
any inconvenience.

25 . At that time, Wells Fargo also obtained from Danford Foundation new signature
cards for the account, and the Foundation signed additional paperwork The Foundation requested
that copies of the paperwork and signature cards be sent to the Foundation, but this was never
done. Despite numerous written and verbal requests over the course of a year, the Foundation never
received the then-applicable terms and conditions The Foundation did not receive the applicable
terms and conditions until Wells Fargo’s counsel sent them to it in anticipation of this litigation.
A true, correct, and redacted copy of the Minutes of the Board of Directors of Danford Foundation
reporting on this meeting, previously provided to Wells Fargo, is attached hereto as Exhibit C.

26. Following the board’s meeting with Mr. Mannina, on November 23, 2016, Mr.
Hannig provided by fax to Mr. Mannina the “positive pay” information for the account-that is,
Wells F argo was given in advance the account number, check number, and dollar amount of each

check that would be presented for payment, which Wells Fargo could use to verify that checks

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317.Docx6} P a g e | 8

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 11 of 64

were properly authorized and issued by the Foundation. Mr. Hannig had learned of the positive
pay anti-check fraud system many years prior at a presentation by Wells F argo to its private wealth
management clients at Wells Fargo & Company’s home office in San Francisco. lnitially, Wells
Fargo accepted listings of authorized checks and handled the account using this information to
prevent fraud; this practice consisted of l\/lr. Hannig faxing a list of authorized checks to Mr.
Mannina. Eventually, however, Mr. Mannina said the service would no longer be available to the
Foundation and that such a measure was unnecessary given the precautions already taken With the
account. The Foundation has since learned that “positive pay” is available to routine checking
accounts at other banking institutions in fact, the Foundation’s new bank includes “positive pay”
as a free service on the Foundation’s ordinary checking account.

27. Wells Fargo’s representations regarding the safety of Danford Foundation’s
account were motivated by and part of a continuing, pervasive scheme at Wells F argo to preserve
and increase the number of customer accounts at Wells F argo virtually at any cost, and by any
means legal or not, as bank executives used inflated information to increase Wells Fargo’s stock
prices and to affect bonus compensation as well as their stock holdings

28. Wells Fargo’s representations and promises to Danford Foundation proved to be
false. On or around March 13, 2017, someone deposited a check that had been “voided” by
Danford Foundation in the amount of $87,670.00 at a bank in Valley Stream, Nassau County, New
York. A true and correct copy of the check, dated March 8, 2017, is attached hereto as Exhibit D.
For an institution like Wells Fargo, which promotes itself as having expertise in working with
family foundations the check shouted of fraud, especially given that Wells Fargo knew the
Foundation’s account had been compromised More outrageously, Wells Fargo knew the specific
threat to the account had come from the same place that the check was presented for deposit The
payee and amount on the check were noticeably altered. The handwriting on the check was
different from all of the handwriting that had ever appeared on the Foundation’s prior checks The
letter “D” in the payee, Devon Silvera, was very similar to the “D” in the endorsement signature,

suggesting the same person wrote in the payee and endorsed the check. The handwriting on the

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624:TJH;H0196317.Docx.6} P a g c | 9

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 12 of 64

front of the check was internally inconsistent as if the person intentionally varied his or her
writing. Also, the writing of the payee and the amount were either written by different persons or
a person seeking to disguise his or her handwriting Contrary to the Foundation’s consistent
practice over its 35-year donation history, the payee Was an individual instead of an
organization, and the amount Was not rounded to the nearest thousand. The Foundation had
never in its long history issued a check to an organization in New York nor had a check
negotiated in New York, nor had it ever issued an “0dd amount” grant Moreover, the
amount of the check was nearly 15 times that of the average amount that appears on the
Foundation’s checks.

29. lt is unclear how the criminals obtained the original, voided check. Ms. Fisher, an
elder of over 85 years of age, frequented the Wells Fargo branch in Foster City to receive assistance
with her banking needs and, during the relevant times to deal with the persistent efforts of identity
theft Plaintiffs suspect that a representative of Wells Fargo, or a person claiming so to be, obtained
the check from Ms Fisher with her expectation that the check would shredded, never to be
negotiated Ms. Fisher is presently unable to recall the details of the voided check, as she was
recently on an oxygen tank and often bedridden.

30. On or around March 14, 2017, Danford Foundation was notified by Wells Fargo
that its account was suspended for “suspicious activity.” A director at the Foundation examined
the Foundation’s account online and saw the aforementioned check, which had already been
posted. The director then called Wells Fargo to alert it that the check had not been issued by the
Foundation. Wells Fargo confirmed this communication via email to the director on March 16,
2017, wherein Wells Fargo acknowledged “the recent loss or theft of [the Foundation’s] checks
on [the Foundation’s] account.” A true and correct copy of this email message is attached hereto
as Exhibit E. Presumably, the altered check was the reason for Wells Fargo’s suspension of the
Foundation’s account Despite this Wells Fargo went ahead and honored the check.

31. The Foundation asked Wells Fargo to rescind the processing of the bad check.

Wells Fargo did not do so. To this date, the Foundation does not know why, absent insider

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH:H0196317_Docx.6 ; P a g e | 10

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\U\-I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 13 of 64

participation Wells Fargo declined to rescind the processing of the altered check. Later, the
Foundation again requested that Wells Fargo do a rescission Wells Fargo responded by saying the
deposited funds could not be recovered at that point because the time window in which a check
deposited out of state could be reversed had already passed. The Foundation’s account remained
charged in full. (As explained below, Wells F argo later proved its statement regarding the time
window to be false by belatedly obtaining some funds left in the account of the crooks who
committed the check fraud in New York. Wells Fargo did not obtain the partial recovery until the
Foundation began making threats of legal action)

32. During this period of time, Mr. Mannina assured Danford Foundation, both in
person and over the phone, that the Foundation would “for sure” get its money back and that it
would get the money back “soon”

33. On or around March 21, 2017, the Foundation filed a formal claim for fraud. The
Foundation submitted an affidavit of check fraud by Ms. Fisher declaring that the Foundation did
not issue the check. Mr. Mannina acted as the notary public, and he himself filled out Ms. Fisher’s
affidavit including a portion wherein he indicated the signature on the check was forged rather
than more appropriately indicating the check was altered. A true and correct copy of the Ms.
Fisher’s Affidavit of Check Fraud, with her personal information redacted, is attached hereto as
Exhibit F. Mr. Mannina later emailed Mr. Hannig that he would need to submit an affidavit as
well because it appeared that the signatures on the check were valid. Mr. Hannig did so. At that
time, Wells Fargo had in hand the affidavit it prepared for Ms. Fisher’s signature and apparently
decided the signatures were authentic. Yet in inviting Mr. Hannig to sign an affidavit, and
referencing l\/Is Fisher’s affidavit Wells Fargo did not indicate in any way that the affidavit it had
prepared for Ms Fisher needed to be updated.

34. Danford Foundation shredded all of its remaining checks checkbooks, and deposit
books consistent with Wells Fargo’s written instructions but kept the original check register.
While shredding the account instruments the Foundation learned that Wells F argo had erroneously

issued checks to the Foundation with no other identification thereon other than the name of the

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317.Docx.6} P a g e l 11

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 14 of 64

Foundation’s President, Mr. Hannig, as an individual and with no reference to the Foundation at
all. This is the second known case of Wells Fargo printing checks with false information involving
the Foundation.

35. At the time of the check fraud, Danford Foundation had concerns that the fraud
could have been an “inside job” at Wells Fargo. Wells F argo has never adequately explained how
the Foundation’s mailing address was changed, why new checks were mailed to the New York
address or how Mr. Hannig’s name, and not the name of Danford Foundation appeared on a series
of checks printed by Wells Fargo.

36. Through subsequent revelations Plaintiffs now are informed and believe that the
alteration of the check, the modification of Danford Foundation’s account, and the checks getting
sent to New York were all perpetrated by the same group of individuals which intentionally
formed an unlawful enterprise or enterprises with the purpose of misappropriating funds from the
Foundation and others Plaintiffs are informed and believe that Wells Fargo participated in this
enterprise by, among other things being aware of the fraudulent conduct and/or permitting it to
continue, fabricating stories to cover up internal fraud, creating a company culture that encouraged
employees not to close down accounts when they should, and actively participating in the fraud,
such as by making misrepresentations and manipulating records in order to retain the Foundation’s
account and maximize profits

37. On or around April 6, 2017, Ms Fisher received numerous phone calls at her home
from individuals claiming they were involved in Danford Foundation’s fraud claim. Ms. Fisher
suspected with good reason that these individuals included the same perpetrator or perpetrators of
the previous fraudulent incidents At one point l\/[s Fisher captured the phone number of the
fraudsters from the caller ID. She provided the number to Mr. Hannig, and he immediately
provided the number to Wells Fargo. On a telephone call with Wells Fargo, Mr. Hannig informed
Mr. Mannina that he was “online” with his computer and about to pay a small fee for an online
service to receive a reverse index of the phone number, which would reveal the owner of the phone

number and his or her address Mr. Mannina instructed Mr. Hannig over the interstate phone line

 

COMPLAINT FOR STAY PENDING ARBlTRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317.D0Cx.6} P a g c | 12

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 15 of 64

not to do so, saying he should instead allow the police and Wells Fargo to handle the investigation
and otherwise take care of the situation Mr. Hannig closed out the online search form after Mr.
Mannina’s admonition and thus did not obtain the information

38. Plaintiffs are informed and believe that the calls made to Ms. Fisher on or around
April 6, 2017, were also perpetrated, with the use of interstate Wire communication by individuals
within the enterprise described above

39. Due to the altered check, the threat to Danford Foundation’s financial integrity, and
the losses suffered despite Wells Fargo’s promises that the account was safe, Ms Fisher resigned
as Executive Director and Secretary of the Foundation on or around April 6, 2017, doing so with
the active encouragement of Mr. Mannina. The Foundation was Ms. Fisher’s sole source of
employment But for Wells F argo and the fraud, Ms Fisher would have kept her job of 36 years
In addition to the encouragement Mr. Mannina suggested that Ms. Fisher resigning as trustee of
her own revocable trust was the best banking solution to the situation; the fact that this idea
originated from Mr. Mannina was confirmed by happenstance in a contemporaneous email. At the
time the suggestion was made, it did not occur to Plaintiffs that Mr. Mannina’s purpose was to
maintain valuable customer accounts at any cost, and that he was doing so as part of an unlawful
RICO enterprise. Had Mr. Mannina and Wells Fargo had Ms. Fisher’s and the Foundation’s best
interests at heart, and had Wells F argo adhered to its advertising about non-profit family
foundations Wells F argo and Mr. Mannina Would have instead recommended that the Foundation
move its funds to another bank. So fundamental is this concept that even the Macy’s Santa Claus
in the 1947 movie Miracle on 34th Street knew the customer should be referred elsewhere Such a
recommendation would have insulated the funds from the crooks who had repeatedly attacked the
Foundation and Ms. Fisher with the participation whether witting or unwitting, of Wells Fargo.
l\/Is. Fisher is now in frail health; Plaintiffs are informed and believe that Ms. Fisher was
extraordinarily vulnerable to upset and distress over financial irregularity, and that Wells F argo
was aware of her condition The acts and omissions pushed Ms. Fisher into a downward physical,

mental, and emotional spiral with potentially dire consequences Ms. Fisher is the classic “thin

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

rDNF:5624;TJH;H0196317.Docx.6} P a g c | 13

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\Ul-l>w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

350-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 16 of 64

skulled” plaintiff in all respects

40. On or around May 3, 2017, after Danford Foundation had sent repeated follow-up
requests regarding the fraud claim and Wells Fargo had repeatedly missed deadlines in which it
promised to respond, Wells Fargo sent Danford Foundation a letter stating that it was denying the
fraud claim because, in Wells Fargo’s estimation the Foundation “signed the check leaving the
payee and/or dollar amount blank.” This assertion is inconsistent with the facts The check was
altered after it was voided. Further, Mr. Mannina stated Mr. Hannig’s declaration was needed
because it appeared the signatures might be genuine and that the remainder of the check was a
fraud. Yet Mr. Mannina found no fault in the declaration he had prepared for Ms. Fisher.

41. After learning of Wells Fargo’s denial of the fraud claim, Danford Foundation
began asking for information regarding the steps required to proceed with a dispute with Wells
Fargo. The Foundation was promised a re-review. However, on May 22, 2017, Wells Fargo
informed the Foundation that it was still declining to restore the funds to the Foundation’s account
for the unauthorized check.

42. After Wells Fargo denied Danford Foundation’s claim, the Foundation continued
sending many requests to multiple bank officers for information regarding Wells Fargo’s dispute
resolution procedures and for copies of the contractual paperwork Wells Fargo had the Foundation
sign including any provisions regarding arbitration Wells Fargo’s response was to put off the
Foundation for many months instead of providing them. In addition Wells Fargo frequently and
willfully disregarded instructions from General Counsel for the Foundation that all
communications with the Foundation be through him.

43. On June 2, 2017, a representative at Wells F argo told Danford Foundation’s
General Counsel that “if the foundation decides to pursue legal matters to resolve the claim. [sic]
T he foundation will need to go through the courts.” By making its statement Wells Fargo did
not exercise its potential right to arbitration but instead instructed the Foundation it would need
to litigate to proceed, which constitutes an intentional waiver of any arbitration clause contained

in Wells Fargo’s adhesive contracts Wells Fargo could have simply referred the matter to

 

COMPLAlNT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH;H0196317.Docx_6} P a g c | 14

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\&!l-I>bd

\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 17 of 64

arbitration instead. Plaintiffs are informed and believe Wells F argo uses these sorts of words and
practices to dissuade parties from pursuing their rights by making them believe dispute resolution
will be extraordinarily expensive and difficult Later, during discussions with the Wells Fargo’s
outside counsel, the outside counsel raised the legal issue of Mr. Hannig being both a witness in
the case and legal counsel. This is only an issue in jury trial cases and only if the representation is
not waived by the client The raising of this issue constitutes and admission by Wells Fargo that
the matter would be presented to ajury. Plaintiffs intend to call Wells Fargo’s counsel as a witness
to this conversation as well as representations made regarding Mr. Mannina and his statements as
to the check fraud and the Foundation’s account

44. Mr. Mannina told Danford Foundation he did “not have the ability to monitor [the
Foundation’s] account or decide what items are paid or not” This was contrary to his
representations made in November 2016 and at other times F or example, as alleged above and
prior to this representation Mr. Mannina had solicited and received numerous faxes from the
Foundation using interstate telephone lines containing check information A few of these
transmissions are attached hereto as Exhibit G.

45. As alleged above, Wells Fargo has exhibited a pattern and practice of opening
accounts when it should not and failing to close down and terminate accounts when it should, all
in the pursuit of its fraudulent business enterprise lt is well-documented that during the same time
period Wells Fargo was misleading Danford Foundation about the security on its account, Wells
Fargo was fined $185 million for conduct that was part of this continuing unlawful enterprise
between 2011 and 2016 and that included fraudulently opening some 1,534,280 deposit accounts
for existing customers and then transferring funds to those accounts from their owners’ other
accounts fraudulently opening some 565 ,443 credit-card accounts enrolling consumers in online-
banking services that they did not request, and ordering and activating debit cards using
consumers’ information without their knowledge or consent The fine included a penalty of $100
million against members of the enterprise from the Consumer Financial Protection Bureau (CFPB),

which at the time was the largest such penalty the agency had ever issued. lt was later revealed

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624:TJH;H0196317.D0Cx.6} P a g c | 15

 

Hannig Law LLP
990 Industrial Road
Suite 207

O`\KJ'l-I>~

\1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3 040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 18 of 64

that the number of fraudulent accounts maintained was actually 3.5 million substantially all of
which were opened and maintained utilizing some element of interstate commerce; it was further
revealed that Wells Fargo employees engaged in a pattern of fraudulently issuing insurance
policies Wells Fargo set aside $142 million to settle a civil consumer class action lawsuit related
to the fraudulent scheme; it also agreed to pay $480 million to its shareholders to settle claims of
securities fraud alleging Wells Fargo executives had inflated its stock prices by using the fake
accounts to claim it was getting customers to sign up for multiple accounts

46. Wells Fargo has otherwise exhibited a pattern and practice of misleading customers
and disregarding its customers’ interests in the pursuit of corporate profits Since the
announcement regarding the $185 million fine, government agencies have fined the enterprise led
by Wells Fargo for other patterns of wrongful conduct, including retaliating against whistle-
blowers and unlawfully repossessing the cars of military service members the latter being one of
the designated charitable areas the Foundation supports ln April 2018, the CFPB levied a $1
billion fine, the current record, against Wells F argo for a pattern of charging consumers too much
over mortgage interest rate-lock extensions and for unfairly implementing a mandatory insurance
program that added costs to the balances of consumers’ auto loans Wells Fargo was forced to
refund customers who were charged for pet insurance and other products they did not fully
understand, and it set aside $285 million to refund foreign-exchange and wealth-management
clients for incorrect pricing and fees lt was revealed that Wells F argo employees altered
documents about business customers Then on August 1, 2018, it was announced that Wells
Fargo would pay a $2. 09 billion penalty over allegations that it engaged in a pattern of originating
and selling residential mortgage loans that included misstated income information as part of the
unlawful enterprise alleged by Plaintiffs herein Also in August 2018, Wells Fargo said it was
“very sorry” for a computer glitch that caused hundreds of people to have their homes foreclosed
on Most recently, in October 2018, tops executives at Wells Fargo have taken permanent leaves
of absence due to the countless scandals which are symptomatic and emblematic of a lawbreaking

enterprise Wells Fargo’s employees have admitted the existence of the RlCO enterprise in these

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624:TJH;r-r0196317_DoCx.6} P a g c | 16

 

Hannig Law LLP
990 Industrial Road
Suite 207

U`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 19 of 64

various nefarious banking activities

47. Wells Fargo’s mistreatment of Danford Foundation is yet another instance of Wells
Fargo’s pattern of persistent misconduct

48. After several more months of repeated requests from Danford Foundation for
information regarding Wells Fargo’s dispute resolution procedures and copies of the Foundation’s
contractual paperwork, on or around October 16, 2017, an executive vice president at Wells Fargo
contacted Danford Foundation. Wells F argo informed the Foundation that, as it turned out, Wells
Fargo was able to obtain a payment reversal from the bank account into which the altered check
was deposited. This was contrary to Wells Fargo’s earlier representation that it was unable to return
funds deposited into the out-of-state bank. Due to Wells Fargo’s delay in recovering the
Foundation’s funds only $22,819.46 remained in the account Although Wells F argo returned that
amount to the Foundation it has not compensated the Foundation for the remaining funds lost due
to the altered check and Wells Fargo’s negligence or knowing participation in the theft Wells
Fargo again violated Foundation instructions by delivering the check to Mr. Hannig’s residence,
which has no connection with the Foundation and which area has routinely suffered from package
thieves

49. Wells Fargo recently had an opportunity to demonstrate its business methods in a
separate matter. On or around July 3, 2018, Mr. Hannig signed a law firm check for $5,000.00.
His signature was nearly identical to the signature that appeared on the fraudulent check on the
Foundation’s account Interestingly, on July 5, a Wells Fargo representative contacted Mr. Hannig
regarding the law firm check. A true, correct, and redacted copy of the check is attached hereto as
Exhibit H. The representative informed Mr. Hannig that Wells Fargo refused processing of the
check because the signature appeared suspicious and that in order for the check to be processed
the bank would need Mr. Hannig’s approval of his signature The incident was immediately given
a case number. Unlike with the Foundation account, Wells F argo had not given any special
attention or designation to the law firm account, and it was not subject to any heightened

monitoring to protect it from fraud.

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATlON, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH:H0196317.DOCx.6} P a g e | 17

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 20 of 64

50. The representative who contacted Mr. Hannig on July 5, 2018, informed him that
the source of the bank’s concern was Mr. Hannig’s signature The Danford Foundation check,
which had born the same signature pattern and was ostensibly issued from an account reported to
be on “lockdown” was honored by Wells Fargo in the face of dramatic warning signs By contrast,
a routine law firm check, for an amount just under six percent of that of the Foundation’s check
and issued from an account not subject to any scrutiny or special attention drew an immediate
question and check negotiation blockage from Wells Fargo. The firm’s check was presented at
Wells Fargo by a Hispanic professional graphics designer. Unless Wells Fargo is engaged in racial
profiling, the only explanation is that Wells Fargo misrepresented to Danford Foundation the
scrutiny it would and was placing the Foundation’s account under once the account had become
compromised

51. After the date of the check alteration Plaintiffs learned Wells Fargo has admitted
its employees falsified documents as part of the unlawful enterprise alleged by Plaintiffs On May
17, 2018, it was reported publicly that at the end of 2017 and the beginning of 201 8, Wells Fargo
employees altered information on the documents of business clients This is contrary to Wells
Fargo’s recently launched ad campaign which bears the tagline “Established 1852, Re-Established
2018,” claims Wells Fargo has essentially changed its ways to correct past mistakes and avoid
future ones and claims specifically that Wells Fargo has recommitted itself to numerous charities
similar or identical to the charities Danford Foundation supports Plaintiffs allege that the unlawful
enterprise led by Wells Fargo is alive and well and continues to act unlawfully despite the
advertising campaign intended to convince regulators and customers to the contrary.

52. Because Danford Foundation is a nonprofit public benefit corporation the impact
of the Foundation’s injury will be felt by the charities the Foundation supports which will
ultimately experience a decline in their funding due to the loss (See Exhibit A.) Wells Fargo was
made aware of this impact but disregarded it. These are the very types of charities Wells F argo
advertises it is committed to supporting

53. Wells Fargo’s net income in 2017 was $22.2 billion Punitive damages must be

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH:H0196317,Docx.6} P a g e | 18

 

Hannig Law LLP
990 industrial Road
Suite 207

O\kn-l>wt\)

\1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 21 of 64

significant enough to punish and deter future misconduct by Wells Fargo.

54. Plaintiffs assert their claims against Wells Fargo are covered by an agreement
providing for such claims to be arbitrated, but only if the arbitrator determines Wells Fargo has
not waived any otherwise-applicable arbitration right as to each of Plaintiffs The Plaintiffs request
the Court to stay this action pending any and all arbitration rulings Should the arbitrator rule any
arbitration provision is currently binding and enforceable against Plaintiffs or any of them, then
as to the relevant defendants this Complaint shall serve as the Plaintiffs’ claims in such arbitration

CAUSES OF ACTION
FIRST CAUSE OF ACTION
(Violation of Bus. & Prof. Code § 17200 et al.)

(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)

5 5. Plaintiffs re-allege and incorporate the foregoing paragraphs

56. California Business and Professions Code section 17200 et al. (“UCL”) prohibits
unfair competition in the form of any unlawful, unfair, or fraudulent business acts or practices

57. California Business and Professions Code section 17204 allows a person injured by
the unfair business acts or practices to prosecute a civil action for violation of the UCL.

58. Plaintiffs are each “persons” for purposes of the UCL under California Business
and Professions Code section 17201.

59. Defendants have committed acts of unfair competition as defined by the UCL by
engaging in the unlawful, unfair, and fraudulent business practices and acts described in this
Complaint, including, but not limited to:

a. Falsely advertising their dedication to helping non-profit organizations fulfill
their mission by providing them with supportive financial services thereby
enticing family foundations like Danford Foundation to maintain accounts at
Wells Fargo;

b. Misrepresenting to Plaintiffs that Danford Foundation’s account was on

“lockdown”;

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317_Docx6} P a g c 1 19

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\kI\-l>k»l\>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 22 of 64

c. Misrepresenting that the Foundation did not need to move its account to a
competitor of Wells F argo in order to protect it from additional security
breaches

d. Misrepresenting the ability of the Foundation’s account to be monitored;

e. Misrepresenting that everything possible was being done on Defendants’ end
to verify checks and the dual signatories;

f`. Promising to watch out for efforts to change the address and contact information
on the Foundation’s account and to otherwise carefully monitor account activity
without any intention to fulfill that promise;

g. Forcing customers into dilatory, evasive dispute procedures that do not provide
them an adequate remedy; and

h. Not adequately providing customers with information regarding the dispute
procedures applicable to them.

60. Defendants’ conduct was “unlawful” because it violated the laws upon which the
other causes of action are brought

61. Defendants’ conduct was “unfair” because it improperly took advantage of
Plaintiffs to obtain a benefit it was not entitled to, namely, the Danford Foundation account and
the funds therein and in so doing denied a business opportunity to a competing, local bank.

62. Defendants’ conduct was “fraudulent” because it misrepresented the status of the
account and Defendants’ efforts to protect Danford Foundation was fraud.

63. As a direct and proximate result of the aforementioned acts and practices
Defendants were unjustly enriched by the retention of Danford Foundation’s account and funds
as well as funds withheld from the Foundation due to its erroneously denied fraud claim.

64. Business and Professions Code section 17203 provides that the Court may restore
to any person in interest any money or property which may have been acquired by means of such
unfair competition

65. Plaintiffs’ success in this action will enforce important rights affecting the public

 

 

 

COMPLAINT FOR STAY PENDlNG ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H01963r7_DoCx.6} P a g 6 |20

 

Hannig Law LLP
990 industrial Road
Suite 207

th

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 23 of 64

interest A significant benefit will be conferred on a large class of persons namely, the numerous
charities Danford Foundation supports and, in tum, all of the beneficiaries of these charities There
is significant financial burden involved in pursuing this action which must be pursued privately,
and it would be against the interests of justice to penalize Plaintiffs by forcing them to pay
attorneys’ fees from the recovery in this action Attorneys’ fees are thus appropriate pursuant to
Code of Civil Procedure section 1021 .5 and otherwise
66 . Wherefore, Plaintiffs request relief as hereinafter provided.
SECOND CAUSE OF ACTION
(Violation of RICO, 18 U.S.C., § 1961 et seq.)
(Brought by all Plaintiffs against all Defendants)

67. Plaintiffs re-allege and incorporate the foregoing paragraphs

68. Defendants are each “persons” within the meaning of 18 U.S.C. section 1961(3).

69. An “enterprise” within the meaning of 18 U.S.C. section 1961(4) exists and
includes at a minimum, Wells Fargo, including its employees directors and agents and other
unknown individuals (the “Wells Fargo Enterprise”). At this time, Plaintiffs are uncertain of the
roles of Devon Silvera and Does 1 through 5 in the Wells F argo Enterprise and the extent to which
their separate “enterprise” overlapped with the Wells F argo Enterprise.

70. Defendants and each of them conducted the affairs of the enterprise or its respective
enterprise through a pattern of racketeering activity in violation of 18 U.S.C. section 1962(0).
Plaintiffs originally had doubt as to whether Mr. Mannina was part of the enterprise Plaintiffs
offered not to name Mr. Mannina if he was produced for deposition and his testimony truthfully
reflected the facts but Wells Fargo’s counsel, representing he was also serving as counsel for Mr.
Mannina individually (despite the inherent conflicts of interest), declined such opportunity on Mr.
Mannina’s behalf. Wells Fargo’s counsel also communicated that Mr. Mannina now disavows his
representations to the Foundation. These statements as to Mr. Mannina’s anticipated testimony
further confirmed Plaintiffs’ belief that Mr. Mannina is part of the enterprise

71. The enterprises alleged herein utilized interstate commerce on numerous occasions

 

 

 

COMPLAINT FOR STAY PENDING ARBlTRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH:H0196317.DoCx.6} 1> a g c | 21

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Ca.rlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 24 of 64

to implement their wrongful conduct, and the affairs of the enterprises affected interstate
commerce through a pattern of racketeering activity. in particular, in furtherance of their fraudulent
activities the enterprises utilized the Internet, telephone, the United States mail, and other
interstate commercial carriers

72. The enterprises alleged to exist herein are ongoing, continuous groups or units of
persons and entities associated together for the common purpose of defrauding individuals to
obtain personal gain and covering up their fraudulent activities in the case of the Wells Fargo
Enterprise, this included retaining clients and maximizing profits by altering client records and
manipulating clients through fraudulent misrepresentations

73. While the members of the enterprises alleged herein have an existence separate and
distinct from the enterprises they are connected by contractual relationships financial ties and
coordination of activities

74. The Wells Fargo Enterprise misrepresented Danford Foundation’s account as being
on “lockdown” and misrepresented the precautions taken with the account in order to retain it;
notarized an Affidavit of Check Fraud after filling in material portions of it itself, including
describing the check as “forged” rather than “altered”; instructed the Foundation not to reverse
index the phone number of the fraudsters when the Foundation had obtained the number; and
misrepresented Wells Fargo’s ability to monitor the Foundation’s account This was in line with
the Wells Fargo Enterprise’s pattern and practice of altering information on the documents of
business clients and other fraudulent activity with respect to Wells Fargo clients including the
unlawful pattern and practice of falsely opening and maintaining accounts

75. On Danford Foundation’s altered check, the payee name was in all caps except for
the first letter “e,” rendering the first name as “DeVON.” The only other place that peculiar pattern
is observed is when a Wells Fargo’s employee notarized Ms. Fisher’s declaration and wrote the
county of notarization as “SAN l\/IATeO.” The employee also indicated on the affidavit prepared
for a trusting elder, that the signature was forged when it in fact had been altered after being voided.

76. By virtue of the above violations Plaintiffs were harmed and are entitled to

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH;H0196317.DoCx.6} P a g e |22

 

Hannig Law LLP
990 industrial Road
Suite 207

\OOO\]O\LJ`l-l>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 25 of 64

damages according to proof at trial.
THIRD CAUSE OF ACTION
(Conspiracy to Violate RICO, 18 U.S.C., § 1962(d))
(Brought by all Plaintiffs against all Defendants)

77. Plaintiffs re-allege and incorporate the foregoing paragraphs

78. Defendants unlawfully have conspired, as set forth herein to violate the provisions
of 18 U.S.C. section 1962(0) in violation of subdivision (d).

79. By virtue of the above violations Plaintiffs were harmed and are entitled to
damages according to proof at trial.

FOURTH CAUSE OF ACTION
(Fraudulent Misrepresentation)

(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)

80. Plaintiffs re-allege and incorporate the foregoing paragraphs

81. Defendants falsely advertised their dedication to helping non-profit organizations
fulfill their mission by providing them with supportive financial services thereby enticing Danford
Foundation to maintain its account at Wells Fargo.

82. Defendants through the Wells Fargo branch manager, represented to Plaintiffs that
Danford Foundation’s account was on “lockdown” that the Foundation did not need to move its
account to protect it from additional security breaches that the account was of a type that could be
closely monitored for fraud, and that everything possible was being done on Defendants’ end to
verify checks and the dual signatories These representations were not true.

83. Defendants represented that Danford Foundation’s funds deposited into the New
York bank could not be recovered because the time window in which a check deposited out of
state could be reversed had already passed. This representation was false

84. Defendants knew their representations were false when making them, or at least
made them recklessly and without regard for their truth.

85. Motivated by their fear of losing Danford Foundation as a customer, with assets in

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;T71-1;H0196317Docx.6} i> 11 g e |23

 

Hannig Law LLP
990 industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos CA 94070

550-482-3040

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 26 of 64

the many millions of dollars Defendants intended for Plaintiffs to rely on their statements in
deciding whether to relocate Danford Foundation’s funds to another bank.

86. Plaintiffs’ reasonably relied on Defendants’ representations

87. Plaintiffs were harmed as a direct and proximate result of their reliance on
Defendants’ misrepresentations including the loss of funds and Ms Fisher being forced into
retirement laboring under a belief she was somehow at fault for the loss; Ms. Fisher was pushed
into a downward spiral of health prematurely and unnecessarily.

88. Plaintiffs’ reliance on Defendants’ representations was a substantial factor is
causing Plaintiffs’ harm.

89. Plaintiffs are entitled to damages according to proof at trial.

FIFTH CAUSE OF ACTION
(Negligent Misrepresentation)

(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)

90. Plaintiffs re-allege and incorporate the foregoing paragraphs

91. Defendants falsely advertised their dedication to helping non-profit organizations
fulfill their mission by providing them with supportive financial services thereby enticing Danford
Foundation to maintain its account at Wells Fargo.

92. Defendants through the Wells Fargo branch manager, represented to Plaintiffs that
Danford Foundation’s account was on “lockdown,” that the Foundation did not need to move its
account to protect from additional security breaches that the account was of a type that could be
closely monitored for fraud, and that everything possible was being done on Defendants’ end to
verify checks and the dual signatories These representations were not true

93. Defendants represented that Danford Foundation’s funds deposited into the New
York bank could not be recovered because the time window in which a check deposited out of`
state could be reversed had already passed. This representation turned out to be false

94. Defendants had no reasonable grounds for believing the representations were true

when they made them.

 

 

 

COMPLAINT FOR STAY PENDlNG ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624:TJH;r-r0196317_Docx.6} P a g c 124

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27

San Carlos, CA 94070

55 0-482-3 040

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 27 of 64

95. Motivated by their fear of losing Danford Foundation as a customer, Defendants
intended for Plaintiffs to rely on their statements in deciding whether to relocate Danford
Foundation’s funds to another bank.

96. Plaintiffs’ reasonably relied on Defendants’ representations

97. Plaintiffs were harmed as a direct and proximate result of their reliance on
Defendants’ misrepresentations including the loss of funds and Ms. Fisher being forced into
retirement laboring under a belief she was somehow at fault for the loss; Ms. Fisher was pushed
into a downward spiral of health prematurely and unnecessarily

98. Plaintiff’s reliance on Defendants’ representations was a substantial factor is
causing Plaintiffs’ harm.

99. Plaintiffs are entitled to damages according to proof at trial.

SIXTH CAUSE OF ACTION
(False Promise)

(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)

100. Plaintiffs re-allege and incorporate the foregoing paragraphs

101. Defendants made a promise to Plaintiffs that they would watch out for efforts to
change the address and contact information on Danford Foundation’s account and to otherwise
carefully monitor account activity.

102. Defendants had no intention to perform this promise when they made it.

103. Motivated by their fear of losing Danford Foundation as a customer, Defendants
intended for Plaintiffs to rely on their promise in deciding whether to temporarily relocate Danford
Foundation’s funds to another bank.

104. Plaintiffs’ reasonably relied on Defendants’ promise.

105. Defendants did not watch out for efforts to change the address and contact
information on Danford Foundation’s account and to otherwise carefully monitor account activity.

106. Plaintiffs were harmed as a direct and proximate result of their reliance on

Defendants’ promise, including the loss of funds and Ms. Fisher being forced into retirement

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624:TJH:H0196317DOCX.6} P 21 g € |25

 

Hannig Law LLP
990 Industrial Road
Suite 207

O\U`l-l>~§.~\l\>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 28 of 64

laboring under a belief she was somehow at fault for the loss; Ms. Fisher was pushed into a
downward spiral of health prematurely and unnecessarily
107. Plaintiffs reliance on Defendants’ promise was a substantial factor is causing
Plaintiffs’ harm.
108. Plaintiffs are entitled to damages according to proof at trial.
SEVENTH CAUSE OF ACTION
(Negligence)
(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)
109. Plaintiffs re-allege and incorporate the foregoing paragraphs
110. Defendants had a duty of care with respect to Danford Foundation to ensure that
the Foundation’s account was secure from fraudulent conduct, which duty was heightened when
the financial integrity of the account became compromised
111. Defendants breached their duty of care in multiple ways such as by issuing checks
with the name of Danford Foundation’s President serving as the only identification thereon, issuing
checks to a New York address when the Foundation had no contacts there, declining to provide
the Foundation with positive pay, processing the altered check without verifying it despite
significant warning signs failing to rescind the processing of the altered check, discouraging
Danford Foundation’s President from reverse indexing the numerous calls placed to Ms. Fisher,
failing to attach the bank account in New York until the majority of the funds were depleted, and
failing to adequately monitor the Foundation’s account.
112. Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.
113. Plaintiffs were harmed by Defendants’ negligence and are entitled to damages
according to proof at trial.
EIGHTH CAUSE OF ACTION
(Elder Abuse)
(Brought by Katherine Fisher against all Defendants)

114. Plaintiffs re-allege and incorporate the foregoing paragraphs

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624:TJH;H0196317.DOCX.6 :~ P a g e |26

 

Hannig Law LLP
990 Industrial Road
Suite 207

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 29 of 64

115. Ms. Fisher is over the age of 85 and therefore at all relevant times was an “elder”
for purposes of section 15610 et al. of the Welfare and Institutions Code. Since the incidents
complained herein, l\/Is. Fisher has been on an unexpected downward spiral and is now on an
oxygen tank and receiving nursing assistance

116. Defendants knew that Ms. Fisher was on the board of Danford Foundation and
knew that she was the Foundation’s Secretary. Defendants also knew that Ms Fisher was an elder,
and that her condition made her vulnerable Ms. Fisher frequented the Foster City branch on a
regular basis and the employees there were very familiar with her, as well as the attempts to
compromise her identity.

117. Defendants’ conduct, including the conduct of Wells Fargo’s employees amounts
to elder abuse of Ms. Fisher. Wells Fargo, by and through Mr. Mannina, encouraged Ms Fisher to
be removed or to resign her positions including as trustee of her own assets As a consequence of
the conduct, Ms. Fisher was forced to resign from her job and suffered additional harm. Ms Fisher
has suffered emotional distress due to the instructions of Wells F argo and her belief that she was
somehow at fault for the loss as Wells F argo failed to timely re-instate the funds it promised would
be forthcoming; she has been pushed into a downward spiral of health prematurely and
unnecessarily The conduct and suggestion by Wells F argo and Mr. Mannina were for the purpose
of keeping the lucrative Foundation account and were part of the unlawful activity of the RICO
enterprise of opening and maintaining customer accounts for the benefit of Wells F argo and bank
employees rather than an act in the customer’s best interest, and were inconsistent with the Wells
Fargo advertising targeting non-profit family foundations

118. Defendants’ conduct was a substantial factor in causing Ms. Fisher’s harrn.

119. l\/Is. Fisher is entitled to damages according to proof at trial.

NINTH CAUSE OF ACTION
(Decl_aratory Relief)
(Brought by all Plaintiffs against all Defendants except Silvera and Does 1-5)

120. Plaintiffs re-allege and incorporate the foregoing paragraphs

 

 

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624;TJH;H0196317.DOCx_6} P 11 g e |27

 

Hannig Law LLP
990 Industrial Road
Suite 207

O`\U'l-l>~

\i

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 30 of 64

121. Wells Fargo directed Plaintiffs to pursue legal recourse through the courts Despite
this and Wells Fargo’s prior pattern of misrepresentation and improper conduct, including refusing
for months to provide a copy of Wells Fargo’s applicable terms and conditions employing other
dilatory conduct to avoid responding to Plaintiffs’ demands and raising questions about the
Foundation’s attorney serving as counsel and as a witness (which is only an issue in jury trials),
Wells Fargo now inconsistently contends an arbitration agreement is in effect.

122. Plaintiffs have never had any arbitration agreement with or that extended to Devon
Silvera. Plaintiffs bring their claims to court because at least defendant Silvera and Does 1 through
5 are not subject to an arbitration agreement, and they have not consented to arbitration. Plaintiffs
wish to preserve their rights to obtain relief against these individual defendants

123. Given the nature of the enterprise alleged herein, Plaintiffs believe that the claims
against Defendants cannot be severed and tried separately.

124. Due to its conduct, including expressly directing Plaintiffs to the courts for any
relief and engaging in dilatory and avoidance tactics in responding to the Foundation’s dispute
regarding the altered check, Wells F argo has waived any rights it would otherwise have to compel
this dispute to arbitration

125. An actual controversy has arisen between Danford Foundation and Wells Fargo
concerning whether arbitration or court proceedings are appropriate in this case.

126. Plaintiffs request that an arbitrator make the preliminary determinations regarding
the parties’ respective rights and duties pertaining to arbitration, including the issues of whether
Plaintiffs’ claims against Devon Silvera and Does 1 through 5 can be severed and whether Wells
Fargo’s conduct deprives it of the further benefit of any purported arbitration clause, and that the
Court stay the case pending these determinations Should the arbitrator rule that further arbitration
is required in the dispute with Wells Fargo, then this Complaint shall serve as the complaint and
demand in such arbitration
///

///

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF;5624:TJH:H0196317.DOCX.6} P a g e |28

 

Hannig Law LLP
990 Industrial Road
Suite 207

U'\

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

San Carlos, CA 94070

550-482-3040

 

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 31 of 64

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

A. For compensatory damages according to proof at trial;

B. F or treble damages under the applicable causes of action;

C. For prejudgment interest on the amount of any damages awarded;

D. F or punitive damages under all applicable causes of action in an amount that

represents the greater of at least one percent of either Wells Fargo’s net income or its net assets so
as to sufficiently deter Wells Fargo from continuing with its wrongful practices in the future;

E. For attorney’s fees and costs under all applicable causes of action, including for
bringing this action in the capacity of private attorney general;

F. For a determination in arbitration of whether the arbitration clause is in effect or
has been waived, and whether the claims against Devon Silvera and Does l through 5 may be
severed;

G. Should the arbitrator rule the arbitration clause is applicable and is binding on
Plaintiffs or any of them, and rule that the claims against Defendants are severable, Plaintiffs pray
for a staying of this case pending the outcome of arbitration; and

H. For such other and further relief as the court may deem just and proper, including

declaratory and injunctive relief.

Dated: l 212 C, l l _. 2018 HANNIG LAW LLP

By41 444-55

TED J. HANN{G
Attorney for Pl tiffs(/

 

COMPLAINT FOR STAY PENDING ARBITRATION, DAMAGES, AND DECLARATORY RELIEF

{DNF:5624;TJH;H0196317DoCx.6} P a g c | 29

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 32 of 64

EXHIBIT A

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19

Charitm organizations sgpported by Danford Fogndation
10,000 Degrees

Abilities United

AIDS Lifecycle

Aim High

Alzheimer's Association, Memory Walk

American Cancer Society, ()akland

American Diabetes Association

American Heart Association, Burlingame

American Institute for Cancer Research

American Red Cross Bay Area Chapter

Arthritis Foundation of North California, San Francisco
Bay Area Cabaret

Bay Area Jewish Healing Center

Boy Scouts - Sea Scouts

Boy Scouts Pacific Skyline

Breast Cancer Emergency Fund

Breathe California - San Mateo & San Francisco Counties
Broadway By the Bay, Youth, San Mateo

California Inclusive Sailing

California School for the Blind

Camping Unlimited

Canine Companions for Independence

Casa de Asilo

Casa de Redwood Foundation, Redwood City

CASA of San Mateo County

Children's Health Council

Page 33 of 64

Case 3:19-Cv-01512-.]CS Document 1-1

Colon Cancer Alliance

CORA

Coral Restoration

Daly City Library

Dancers' Group (Post Ballet)

Daughters of Saint Paul

Disabled American Veterans Cincinnati, Ohio
Dominican Sisters of Mission San Jose
DRED

Earlier

Easter Seals Bay Area

El Crystal Elernentary School, San Bruno
Exponent Philanthropy

Faith Hospice

Floating Doctors

Foster City Community Center

Foster City Village

Foster City Youth & Teen Foundation
Friends of Foster City Library

Girl Scouts - Sea Scouts

Girls Scouts - Troop 62678

Give & Surf

GLAAD

Gleason Scholarship Fund

Guide Dogs for the Blind, San Rafael
Habitat for Humanity Greater San Francisco

Hearing and Speech Center North Califomia.

Filed 03/22/19

Page 34 of 64

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19

HEART of San Mateo County

Helpers of the Mentally Retarded

Help for Wounded Warriors

Hillbarn Theatre

Ingrid B. Lacy

Jewish Community High School of the Bay
Junior Giants

Juvenile Diabetes Research Foundation, San Francisco
Kainos Home & Training Center, Redwood City
KQED, San Francisco

Larkin Street Youth Services

Leukemia & Lymphoma Society, SF
LifeMoves, Menlo Park

Lions Eye Foundation, San Francisco

Maitri

Marine Science Institute, Redwood City
Mills-Peninsula Hospital Foundation, San Mateo
Mission Hospice & Home Care

Miss Redwood City San Mateo County Scholarship Organization
Mouse Squad of California

Muscular Dystrophy Association, San Mateo
National Kidney Foundation

National Multiple Sclerosis Society

National Ovarian Cancer Coalition

Notre Dame de Namur University

Notre Dame Elementary School

Notre Dame High School

Page 35 of 64

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19

One World Children's Fund

Our Lady of Mount Carmel School

Pacific Legal Foundation

Parkside Interrnediate School

Pathways Hospice Foundation

Peninsula Boys and Girls Club

Peninsula Conflict Resolution Center
Peninsula Family Services

Peninsula Social Club Scholarship Foundation
Peninsula Symphony Association, San Mateo
Peninsula Volunteers Menlo Park

Peninsula Youth Sailing Foundation
Peninsula Sunrise Rotary Club

Planet Hope

Police Activities League, Redwood City
Rebuilding Together

Redwood City Community Theater
Redwood City Library Foundation, #1
Redwood City Rotary Charitable Foundation
Richmond/Errnet AID Foundation (REAF)
RIDE

Rollingwood Elementary School

Ronald McDonald House, Palo Alto

Saint Anthony Foundation, Menlo Park
Saint Anthony Foundation, San Francisco
Saint Dominic Church, San Francisco

Saint Francis Center of Redwood City

Page 36 of 64

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19

Saint Luke's in the Desert, Tucson, Arizona
Saint Pius Church, Redwood City

Saint Pius School, Redwood City

Saint Vincent de Paul, Santa Clara County

Saint Vincent de Paul, San Mateo

Salvation Army, Redwood City

Salvation Army, San Francisco for San Bruno/San Mateo
Samaritan House, San Mateo

San Mateo County Health Foundation

San Mateo Historical Association, Redwood City
San Mateo Sheriffs Office

Santa Clara University

Sequoia Awards, Redwood City

Sequoia High School

Sequoia Hospital Kennett Nursing Scholarship
Sequoia Hospital Foundation, Redwood City
Sequoia Village

Service League of San Mateo County

SF Center

Shanti

Sheriffs Activity League

Shriners Hospitals for Children

Special Olympics of North California, Pleasant Hill
St. Francis Foundation

StarVista

Susan G. Komen for the Cure

Saint Vincent de Paul Catherine's House, SM

Page 37 of 64

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 38 of 64

Tapestry Church

Toys for Tots

Trevor Proj ect

Variety Children’s Charity of North California
Veterans Memorial Senior Center

Women's Recovery Center, Burlingame
YBCA

YMCA of the Mid-Peninsula

Young Dreamer Network

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 39 of 64

EXHIBIT B

6/ lb/LUIG

ease 3:19-cv-01512-Jcs Documer'Ti'f“"ri‘ii%idiao%“fzz/is Page 40 0164

 

Small Business On|ine Banking with We//s Fargo Bus/`ness On//'ne‘i Solutions by Industry Non-Profit Organizations

Non-Profit Organizations

Wells Fargo is dedicated to helping non-profit organizations fulfill their mission by providing financial services that support the unique needs of charitable
institutions Wells Fargo works with the full spectrum of non-profit organizations including:

¢ Educational, environmental and scientific organizations

¢ Religious groups

- Health and human service providers including children`s organizations

- Cultural and artistic institutions

l Membership groups such as credit unions fraternal organizations and homeowners associations

n Family foundations

Wells Fargo itself has a long history of community involvement. Through the Wells Fargo Foundation, we support a vast number of non-profit causes - and
understand the needs of non-profit entities from the inside out. The financial strength of Wells Fargo is validated further by its triple-A credit rating, giving you
confidence that your organization is working with a financially-sound bank rooted in each community that it serves You can apply on line for many of these

 

Business Banking Services

Like any business non-profit organizations need banking services to help manage cash flow and to maximize the return on savings and investments Whether
your non-profit is small or large, Wells Fargo’s cash management services can meet your needs cost-effectively. Compare our business checking accounts and
savings a§ggunts.

Wells f_a_rgg §!g§lness Onlmei Banking provides online access to all your accounts Monitor balances transfer funds and make payments online anytime,
anywhere. Our online statements check images and view-only access so that you can give access to someone else to reconcile your accounts make this an
unpara|leled service.

While many non-profits are run entirely through the efforts of dedicated volunteers some groups employ paid staff. If you outsource your payroll, Wells Fargo

Ea_yrg|| §ervices can provide these services lf you manage your payroll in-house, or via a bookkeeper, our online Direg§ P§y[ service is a cost-effective, efficient
solution, giving you more time to focus on your mission.

Retirement Plans for Non-Profits

Wells Fargo offers a variety of retirement plans suitable for non-profit organizations These include 403(§) Plans designed specifically for qualified non-profit
entities 403(b) plans allow employees to defer portions of their salaries in order to invest in mutual funds and annuities for retirement. For assistance in
determining which plan is best for your organization and for setting up a plan, call 1-866-243-0931.

Increasing Donations and Investment Management
Non-profits rely upon donations from individuals and foundations and upon investment income to fund their activities and further their mission.
Many non-profits accept credit and debit card payments for contributions Not only is this useful for one-time gifts but it can enable recurring contributions with

minimal effort from the donor and the receiving organization, Whether you wish to accept credit or debit card contributions online, over the phone, or in
person/ Wells F§rgg hi§r§hant Services can make this possible.

Philanthropic Services
Wells Fargo Philanthropic Services can help nonprofit organizations focus on what matters most-their mission.

To improve the operation of your organization, we integrate investment management, fiduciary administrative services governance advice, compliance, and

reporting services-all specifically designed for nonprofit groups You can choose some, or all, of our services to help ease the day-to-day obligations that you
face.

Our specialists work with you to:

- Understand your goals and needs
- Manage your assets effectively

- Coordinate your administration

- Manage donor relations

- Accept non-financial asset donations such as real estate, oi|, gas and minerals

thR'//www muellsz rnn nnm/hi?/nnlinr=.-hnnkinn/§nli ltinn§/nnn_nrnfif/ 1/9

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 41 of 64

EXHIBIT C

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 42 of 64

 

MINUTES OF
THE BOARD OF DIRECTORS OF

DANFORD FOUNDATION

a California non-profit corporation

 

PLACE; ATTENDANCE

A meeting of the Board of Directors was held as follows:

Type of meeting : Regular Meeting
Date : January 17, 2017

Time : 10:00 a.m.
Place '

 

The following Directors were present (alphabetical):
George Fisher
Katherine F. Fisher
Ted J. Hannig

The following persons officiated at the meeting:

Chair of meeting: Ted J. Hannig, President
Secretary of meeting: Katherine Fisher
QUORUM
NOTICE OF MEETING

 

 

{DNF:5624:PM:l-10195155 DOCXl } l

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 43 of 64

APPROVAL OF THE MINUTES

F

FINANCIAL REPORT
Bank Account Protection

The Board reviewed attempts to compromise the financial integrity of the
Foundation and its Director. Wells F argo has been alerted and asked to carefully watch
over account activity. Board members will meet with the Bank at the F oster City Branch
to update accounts and again impress upon the Bank the directors’ concern for increased
bank financial security on the accounts ln November of 2016 the entire Board met with
the branch manager and he assured the Foundation that it need not move its account to
protect its account from online fraud, impersonation or check alteration and that the bank
would watch out for efforts to change the banking address or contact information The
Board was highly concerned due to the possibilities of fraud in its various forms Given
the assurance by Wells Fargo, the Board elected to keep funds at Wells Fargo and
discussed future activity. Mr. Kent Mannina did explain the account is blocked, and it
may cause some inconvenience The Board agreed the inconvenience would be worth the
additional protection, and Mr. Mannina assured the Board everything possible was being
done from the bank’s end to verify checks and the dual signatories Mr. Hannig offered to
provide the bank with lists of authorized payees and amounts as he has in the past but the
bank did not feel this was necessary.

Mr. Mannina stated that there are other account types that would explore as option for the
Foundation but there may be additional costs if those accounts are available

Balance Sheet

Revenue Over Expenditure

PRESENTATIONS ON GRANTS AND INVESTMEN'I`S

 

{DNF:5624:PM:H0l95155 DOCX 1 } 2

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 44 of 64

EXHIBIT D

-CSD ume t1- 1 i|ed 03/2¥19 Page 45 of 64
percalon mage rowser .0

 

 

Site V|EWPO|NTE Paid Date 03142017 Serial No 6118

Routing _ Account _ Pc 001051

Amount 87670.00 Sequence 8419154648 Capture 00007238
Source

Front Black & White image

 

.) " " ` 45
§ oANFonn FouNnA'noN 6118 :\.
» po Box‘a 1-1~4:$5.'1210 41 us “
_§- Fos‘rEn oirr ca wm mmm`._¢._ 4
ala :-`
. 1

_ (/"\ ,..` .i,
- star .4/4\/~,1/ 811 v a ga l $ 97 m w 1

 

L f 6"‘7/-14/ _FFVFA/WAA/D $-{K/QMD W /d;iiars @ a..r_._.._

.\`;`-¢. .'

 

 

 

 

Back Black & White |mage

 

579667140124 131314 20170313 _
TRN_DEB |T N BRAKSH 8767000
Valley Stream 0796 94004 5796 1 3 0041

     

 

 

 

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 46 of 64

EXHIBIT E

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 47 of 64

From: Wells Fargo On|ine alerts@notify.wel|sfargo.com

Subiect: P|ease read to help prevent unauthorized use of

youraccount
Date: Mar16, 2017 at 2:'|7112 AM
To: <george-fisher@sanbrunocabie.com> george-
fisher@sanbrunocab|e.com

Wells Fargo MW-'W-""-

Dear Customer:

Thank you for reporting the recent loss or theft of your checks on your account ending in
0301. Please review the following information carefully to help protect your account and
prevent unauthorized use.

lf you have already opened a new account with us, please take the following actions:
Stop writing checks and destroy any remaining checks on your closed accountl

Contact us if you do not receive checks for your new account within 10 business days
Keep your reference number on hand for faster, easier assistance

Be sure to verify that your new account is set up for Wells Eargo Business Online"
Banking and Business Bill Pay, if you use these services Simply sign on to Business
On|ine Banking at wells_tergo._cnm[biz to conhnn that your new account is reflected if
your new account is not enrolled. please follow the instructions for re~enrol|ing in these
services

Ptease note that we will attempt to contact any companies that automatically transfer
funds to and frorn your account (such as payroll direct deposit, phone company
paymentsl loan paymentsl or insurance payments) To ensure timely posting of these
transfers you may also want to contact these companies directly and provide them
with your new account number

lf you have not closed your account and opened a new account, we encourage you to
do so as soon as possible by visiting your nearest Wells Fargo banking location or calling
National Business Banking Center at j_-BQ_Q-_Q;\L_L_‘,§[ELL§

For your prolection, checks that do not appear to be written and/or authorized by you will
be returned as "Allered/Fictitious" the same day we receive them unless we have your prior
instruction to process them. This process of returning checks written on your account will
continue for 90 days from the date you first advised us of the loss or theft of your checks |f
you opened a new account. at the end of 90 daysl any checks or electronic transactions
received against your closed account will be returned with a notation of account closed

We realize this may be a difficult experience for you. P|ease be assured that we are here to
help you. if you have any questions call National Business Banking Center at j-BDL`i-§Ir_*.| l »
WELL§. 24 hours a day, 7 days a week.
Thank you for banking with Wells Fargo.

Wells Fargo Bank

usli:i=slaa;am l Enu_':_fai'>"= t'\'_;-:-.','_.»: r *-'

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 48 of 64

EXHIBIT F

LLS

FARGO

 

llllll |ll|ll|||l||lllll|l|ll||ll||ll|lll|l|| ll

Case 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 49 of 64

Affidavit of Check Fraud

|llll|l||l || ||lllll| ||llll ll ll

 

QAME OF CLAlMANT

DANFORD FOUNDATION

WELLS FARGO ACCOU`NT NUMBER

DATE

03/22/20 l 7

 

g Slgnaiuri: Forgcd

il Eiidorsi:mont l-`orgcd

l:l

Ciiuntorl'olt

IIT

Altcrcd

|U Unauthnrizcil Dro ft

lIl

Olhcr

 

tiy signature nn lhc face of
lie ciicciii.~ii listed below is o
.'orgory. i did nol sign the
:iicck(s) l\nd l did nnl
iuliiori'zc lhi: signature

 

My endorsement un the reverse
ofilic check(sl listed below is n
l`nrgcry. missing. or otherwise
incorrectly endorsed i did nol
sign tlii.' check[s) and/or l did not
authorize iiic signuiuicls).

 

Thc clicck(s) nrc nn imiiuiiun
cf checks drawn nn my
nccounl. l did not create sign.
or authorize thc crcalion or
signatures ul'lhc checks lislcd
below

 

The chcck(s) listed below have
unauthorized oilcrntions. l did not
nller lhi: payee orlh¢ nmuunl. nor
have l directly or indirectly
authorized nnyonc lo make
nllcrnlions lo lhc chcclt(s).

i did not authorize cr
otherwise rippch lhc
creation or payment ui'ihis
iir:m.

 

 

(Plcu.si.- Explain)

 

 

l

 

 

lease include the following information for each fraudulent chcck:
~ lftlic check was nllcrcd. please usc two lines and include t|‘.i.~ 'us \\'r‘iticn' check information us well as the 'us paid‘ ini`r)rmnlion.
- |i`you arc claiming more l|iiin l check ns "Endnrsi:mcnl Forgcd". please make photo copies ofthis form and submit each check with i.i separate signed affidavit page
- ll` you |iuvi.' more lhan 4 checks to list (cxccpl Endorscincnl Furgcd).. please usc page 2 ofthis affidavit or otlncli ii separate slicct.

 

 

 

 

 

 

 

Check ii Date Amount Miidc payable to
6118 03_714/2017 $87,670.00 'D-w ed 5 , esther q_,
(_'hock ii l)ii'.u Amount Modi: payable lo
Check ii l)nu: Amount Mndi: payable to
Check il l):ilc Amount Modc payable to

 

 

 

 

iicck here ifyou lich included additional ili:ms on an uiliichcd shccl or on lhc back of i'orm:

l:l

Y SICNING BELOW, YOU ARE MAKlNG THE FOLLOWING DECLARATIONS:

- l i|id not receive any benefit or value from the proceeds ofthe chcck(s) listed above

 

fn

 

CLAIM TOTAL:

<3'1, eeo

OC)

 

 

- l have not arranged with the pcrson(s) who misused the check(s) listed above to be reimbursed for any portion ofthe proceeds ofthe

chock(s).

- l will cooperate in any investigation,

prosecution.

- l will testify to the truth of these statements in any case which may result from this afi`idavlt.

¢ A|| information l have provided in this document is true.

DECLA RE UNDER THE PENALTY OF PERJURY THA T THE ABUVE STA TED lS TRUE.

promptly disclose any information requested by the bank, and if ncccssary, cooperate fully with any

 

Eii_.?alun: nl'Cluiinan| til`a Business acci)unl. include your Tilli:)

M/L'°?»v*_

/14’

Date

:P/f 7//7

 

'\ddrcss cl'Cluimuii

AYEE/ENDORSER SIGNATURE (FORGED ENDORSEMENT CLAIMS 0NL 19

 

 

f'hiini: Nuinher

 

`s'igiialuru ol`i’nyi:c/Elidnrscr(ll`:i Business nccounl. include your Tillc)

Date

 

 

 

  

Plucc anory Stnmp i|cn:

KENT K. MANN\NA
CDMM. #2058389

ALAME DR CDUNTY

fay Comm|uion E:pirei 02}1112016
IIIIllIlI\IlIlIIIlHllllllllillll

NOTARY F'UELiC 4 CAUFDF|NI|\

 

 

NoTARY iNFQRMATioN

Stuic ol' t. \ o

Subscrlbcd and s\vom before mc this 2-- .¥‘ l ll day or

zfgzgzo/B

My commission Expircs

`tl null 7-{\`\_')`| l`\.l§ l l ikdiill|l*

mi'o.._

His-ut-

§p..i.§ Mn.r'eo

County of`:

.(yuor) 'zb Iq (

\

/

  

 

uru oi`Nolury Public

  

 

@

 

 

 

||ll|ll| lllIl| llll| l|lll ||ll| llll llll|| lll ll|ll lllll ll|ll ll||l lllll lllil llll| l|l|l ||il lill

 

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 50 of 64

Questionnaire of Check Fraud
LLS
ARGO

ease answer the following questions to assist us in our investigation:

 

thn and how did you discover the fraud in your account'?

§;.J///_? ’7‘°`7§5;@‘£ -’9/7 M/} 76“;0) tit %;;

 

 

When and w did you report the fraud to Wells Fargo?

%%'7 E£?/)\./é€~: 4¢,/0/?7_~)4 /"Hé??.',¢_¢-(' ¢Z¢='(Y:>‘C/ID§;, u,,,~?~

 

 

 

Hch you reported the fraud to law cnforccmcnt'.’ lfyes` please provide thc agency, investigator name (ifassigncd), and thc case number.

M,y

 

 

rWh:tt is your Drivcrs Licensc monitor and State of issue and expiration datc?

 

 

WWMMMMMMMMMHMMWMWWWWM"

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 51 of 64

Questionnaire of Check Fraud
LLS
FARGO

 

l Do you know who might have committed the fraud':‘
If`yes. please list their annie and relationship to you hcre)

//»

 

 

l Plcase give details about this person including addresses and phone numbers. lf` a current or fom\er employce; list employment dates.

wit

 

 

) Explain how the person that committed the fraud might have gained access to your account information

»//#

 

 

) Plcusc tell us anything else that might help us with the investigation

/r//%~

 

DECLARE UNDER THE PENALTY OF PERJURY THAT THEABOVE STA TED IS TRUE.

ignalu ‘fC|aim:int [lfa Business nccount. include your Title) Date 9

-\ddrcss nrc|uinmm _ i_phom: Numbcr

| |ll|ll| l||ll| lll|| ||ll| llll| |ll| ||l||| ||l l|||| ll||| ll|l| ||ll| ||||l lllll ||||| ll||| l||| lll|

 

 

 

 

 

 

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 52 of 64

EXHIBIT G

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 53 of 64

 

TRANSMISSIDN VERIFICATIUN REPURT

 

 

 

TIME : 11/3@/2@16 16:25
NAME : HANNIG LAW FIRM LLP
FAX : 659482282@

TEL : 55@4823@4@

SER.H : BRDM6J585139

 

 

 

 

 

DATE.TIME 11/3@ 15:25
FA>< No./NAME 155@3453@5@
wharton o@: @o: 35
PAGE<s) @3
REsLn_T oi<
none steinman

scm

- ~--~- - 990 industrial Rd., sane 207, San Ccrlos, CA 94070

Hannig Law

_\_l_/ 39/201¢ A

 

 

 

To: KENT K MANNINA

 

Phone: (650) 345-1012

 

 

Company Nume: Wells Fargo Foster City

 

Fux: (650] 345-3050

 

Fl'°m: Ted J. Hannig

 

Phone: tesoi 432-3040 cent (650) 2¢9-3020

 

 

Company Name: Hannig Lew, LLP

 

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 54 of 64

 

HANN|G LAW LLP

990 industrial Rd., Suite 207, San Corlos, CA 94070

Hannig _LaW

 

DATE:

._1@/20,6 FAX COVER SHEET

To: KENT K MANN|NA

 

 

 

 

Phone: (650) 345-1012

Company Name: Wells Fargo Foster City

 

_qu= (¢Boi 345-3056 m __'

Fl'°m: Ted .l. Hannig

 

Phone: (650) 482-3040 Cell: {650) 269-3020

 

Company Nume: Hannig chw, LLP

 

Fux: (650) 482-2820

 

Number of Puges: z

Noie: //Pf< M< 7&%"_
(1 6\.0 /%U WQ M} /{
196 z § 560 44 _ 7.%{
U,, ,

 

 

{ADMM¢OOOD:KP\HO l 8¢307.DOCX.1 }

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 55 of 64

' DANFORD cHEcl<s
_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

;an. Qtr. l\/Ieeting necived on 11/23/16
PAYEE AlVlOUNT CHECK No. DATE

Breathe Califomia $3,000.00 2001 11/17/2016
Casa de Redwood Foundation $S,000.00 2002 11/17/2016
Disabled American Veterans $5,000.00 2003 11/17/2016
Dominican Sisters of Mission San Jose $3,000.00 2004 11/17/2016
Exponent Philanthropy $750.00 2005 11/17/2016
Foster City Youth and Teen Fundation $2,500.00

Foster City Community Center $2,500.00

Guide Dogs fOt' the Blind $15,250.00 2006 11/17/2016
Maitri $2,500.00 2007 11/17/2016
Mouse Squad of California $10,000.00 2008 11/17/2016
Notre Dame Elementary School $5,000.00 2009 11/17/2016
Notre Dame High School $5,000.00 2010 11/17/2016
Notre Dame de Namur University $5,000.00 2011 11/17/2016
Our Lady ofMount Carmel School $3,000.00 2012 11/17/2016
Parkside Middle School $23,000.00 2013 11/17/2016
Peninsula Family Services $Z,500.00 2014 11/17/2016
Rebuilding Together $5,000.00 2015 11/17/2016
REAF $5,000.00 2016 11/17/2016
Rollirtgwood Elementary School $7,500.00 2017 11/17/2016
Ronald McDonald House $5,000.00 2018 11/17/2016
Saint Anthony Foundation $10,000.00 2019 11/17/2016
Saint Anthony Foundation $10,000.00 2020 11/17/2016
Saint Dominic Church $10,000.00 2021 11/17/2016
Saint Vincent de Paul $7,500.00 6012 11/17/2016
SalvatiOn Army $5,000.00 6013 11/17/ 2016
Salvathn Al’my $5,000.00 6014 11/17/2016
Samaritan House $10,000.00 6015 11/17/2016
San Mateo County Health Foundation $5,000.00 6016 11/17/2016
Sequoia Awards $30,000.00 6017 11/17/2016
Service League of San Mateo County $5,000.00 6018 11/17/2016
Saint Vincent de Paul Catherine's House $3,000.00 6019 11/17/2016
Veterans Memorial Senior Center $3,000.00 6020 11/17/2016
YMCA of the Mid-Peninsula $5,000.00 6021 11/17/2016

 

 

 

 

 

 

X:\|V|attet‘\DNF\OZOO\H0188581.XLSX

11/30/2016 3:16 PM

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 56 of 64
2nd. Qtr. |\/|eeting

PAYEE AlVlOUNT CHECK NO. DATE

LA BLAST

 

X:\l\/|atter\DNF\OZOO\H0188581.XLSX 11/30/2016 3:16 PM

CaSe 3:19-Cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 57 of 64

EXHIBIT H

7/6/2018 .
ease 3:19-cv-01512-JCS Documenl"i'l?°*"t‘-‘i?€@l*©s/zz/lo Page 58 of 64

Transaction Search

View |mages

MM#===

114288/1210 winans

 

 

 

 

 

 

- |mage Detal|s

 

 

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 59 of 64

POS-015

FOR COURT USE ONLY

 

ATTORNEY OR PARTY W|THOUT A`|'|'ORNEY (Name, State Bar number, and address).'

_Ted J. Hannig (SBN l 11691); Paul A. Mann (SBN 314299)
Hannig Law LLP

990 Industrial Road, Suite 207
San Carlos, CA 94070

TELEF,HONE NO_: (650) 482_3040 FAX NO. (Oplional):(650) 482_2820
E-MAn_ AooREss (opciona/).-

ATFORNEY FOR (Name)" Plaintiffs Danford Foundation and Katherine F. Fisher

 

SUPER|OR COURT OF CAL|FORN|A, COUNTY OF San Mateo

sTREET ADDRESS: 400 County Center
MAlLlNG ADDREss;

C'TY AND z'P CODE: Redwood city 94063
BRANCH NAME:

 

PLAINT|FF/PET|T|ONER: Danford Foundation and Katherine F. Fisher

DEFENDANT/RESPONDENT: Wells Fargo Bank, N.A., et al.

 

CASE NUMBER:

NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-ClV|L 18C1V06625

 

 

 

 

TO (inselt name of party being served): Kent Mannina

 

NOT|CE

The summons and other documents identihed below are being served pursuant to section 415.30 of the California Code of Civi|
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by law.

if you are being served on behalf of a corporation, an unincorporated association (inc|uding a partnership), or other entity, this
form must be signed by you in the name of such entity or by a person authorized to receive seNice of process on behalf of such

entity. |n all other casesl this form must be signed by you personally or by a person authorized by you to acknowledge receipt of

summons. lf you return this form to the senderl service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

 

 

 

Date of mailing: February 4, 2019

TedJ.Hannig } /l/vl J/lAA,.-_

(TYPE 0R PRlNT NAME) (slGNATuRE oF sENDEUd!`l/NGT E%M PP.R N THlsf$
ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing):
1. A copy of the summons and of the complaint
2. Other (specify):

Notice of Case Management Conference

 

(To be completed by recipient):

Date this form is signed: '7'/.‘,'l n

/% nw \

(TYPE OR PR|NT YOUR NAME AND NAME OF ENTITY lFANY [S|GNATURE OF PER ACKNOWLE |NG RECE|PT. WiTl-l TlTLE |F
ON WHOSE BEHALF TH|S FORM |S SEGNED}_ CKNOWLEDGMENT |S DE ON BEHALF ANC|THER PERSON OR ENT|T¥}

 

 

Paga 1 of1
F°g:d¢;?;’,p§,"ufn°glgzg‘;?;,g:/m‘;” NoTlcE AND ACKNOWLEDGMENT oF RECE|PT _ clvlL °°“*;f§€l$;_‘;';°;$;'_q*;
POS-015 [Rev. January 1, 2005]

www.caurtinl'o.ca.gov

 

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 60 of 64

PROOF OF SERVICE
Danford Fotn'ia’att`onl et al. v. Wells Fargo Bank, N.A., et al.
San Mateo County Superior Court Case No. 18CIV06625
At the time of service, 1 was over 18 years of age and not a party to this action. 1 am
employed in the County ot` San Francisco, State of Califomia. My business address is One
Embarcadero Center, Suite 2600, San Francisco, CA 94111.
On February 22, 2019, 1 served true copies of the following document(s):
NOTICE AND ACKNOWLEDGMENT OF RECEIPT - KENT MANNINA
NOTICE AND ACKNOWLEDGMENT OF RECEIPT - WELLS FARGO BANK, N.A.
NOTICE AND ACKNOWLEDGMENT OF RECEIPT - WELLS FARGO & COMPANY
NOTICE AND ACKNOWLEDGMENT OF RECEIPT - WELLS FARGO FOUNDATION

on the interested parties in this action as follows:

Ted J. Hannig, Esq. Attorneys for Plaintiffs
Paul A. Mann, Esq.

HANNIG LAW LLP Telephone: 650.482.3040
990 Industrial Road, Suite 207 Facsimile: 650.482.2820
San Carlos, CA 94070 tjh@hanniglaw. com

Danl@hanniglaw. com

BY MAIL: l enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing, following our ordinary business practices I am readily familiar with Severson &
Werson's practice for collecting and processing correspondence for mailing On the same day that
the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully prepaid

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct, Executed on February 22, 2019, at San Francisco, Califomia.

§

sANDiUr€HAo

07685_2131/14765342.1
PROOF OF SERVICE

 

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 61 of 64

 

POS-01 5
ATTORNEY oR PARTv wlTHouT A'l'roRNEY (Name, stare Barnumber, and address).- FOR CCURT USE ONLY
Ted J. Hannig (sBN 111691); Paul A. Mann (sBN 314299)
_Hannig Law LLP
990 Industrial Road, Suite 207
San Carlos, CA 94070
TELEPHONE NO.: (650) 482_3040 FAX NO. (Opll'OnE/).'(650) 482_2820

E-MA|L ADDRESS (Optional):

ATmRNEY FOR (Name)" Plaintiffs Danford Foundation and Katherine F. Fisher

 

SUPER|OR COURT 0F CAL|FORN|A, COUNTY OF San MateO
sTREET AooRESs: 400 County Center
MA|L\NG AooREss;

C|TY AND Z|P CODE: Redwood City 94063
BRANCH NAME:

 

PLA|NT|FF/PET|T|ONER: Danford Foundation and Katherine F. Fisher

DEFENDANT/RESPONDENT: Wells Fargo Bank, N.A., et al.

 

CASE NUMBERZ

NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-C|V|L 18C1V06625

 

 

 

 

TO (insert name of party being served): Wells Fargo & Company

 

NOT|CE

The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by law.

lf you are being served on behalf of a corporation, an unincorporated association (inc|uding a partnership), or other entityl this
form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
entity. ln all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons. lf you return this form to the sender, service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

Date of mailing: February 4, 2019 /
Ted J. Hannig > L/ t

(TYPE OR PR|NT NAME)

 

 

 

   
 

(S|GNATURE OF SENDER

ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing):
1- A copy of the summons and of the complaint
2. other (specify):

Notice of Case Management Conference

(To be completed by recipient): z/z] x 7

Date this form is slgned:

M. /\/wa‘"

(TYPE OR PR|NT YOUR NAME AND NAME OF ENT|TY. lF ANY. (SlGNATURE OF F'ER 0

NACKNO EDG|NG RECE|PT, W|TH T|TLE |F
ON WHOSE BEHALF THiS FORM iS S|GNED) ACKNOWLEDGMENT |S M E ON EEl-Ll'-\ F OF ANOTHER PERSON OR ENT|TY)

 

 

Plge 1 ol1
F°S'Sdt‘?;’."é°°‘il‘;l.“£?§‘;ti‘;%l;56 NoTlcE AND ACKNOWLEDGMENT oF RECE|PT _ vi Code §fggj;;;jc;g;q%
POS-015 [Rev January 1l 2005]

www.courtinfo.ca.gov

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 62 of 64

POS-015

FOR COURT USE ONLY

 

A1'|'ORNEY OR PARTY W|THOUT ATTORNEY (Name State Bar number, and address):

Ted J. Hannig (SBN 111691); Paul A. Mann (SBN 314299)
_Hannig Law LLP

990 Industrial Road, Suite 207
San Carlos, CA 94070

TE'-EFHONE NO-1 (650) 482-3040 FAX NO- (OP"'°"E')"(650) 482-2820
E-MA|L ADDRESS (Opliona/).'

ATFORNEY FOR (Na'"e)"Plaintiffs Danford Foundation and Katherine F. Fisher

 

SUPER|OR COURT OF CAL|FORN|A, COUNTY 0F San Mateo
STREET ADDREss: 400 County Center
MAlLlNG ADDREss;

C'TY AND Z'P CODE: Redwood City 94063
BRANCH NAME:

 

PLA|NT|FF/PET|T|ONER: Danford Foundation and Katherine F. Fisher

DEFENDANT/RESPONDENT; Wells Fargo Bank, N-A-, et al-

 

CASE NUMBER:

NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-ClVlL 18C1V06625

 

 

 

 

TO (insert name of party being served): Wells Fargo Bank, N.A.

 

NOT|CE

The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by law.

if you are being served on behalf ofa corporation, an unincorporated association (inc|uding a partnership)l or other entity, this
form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such

entity. ln all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons. lf you return this form to the sender, service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

 

 

 

Date of mailing: February 4 2019

TedJ.Harmig , } /L~/ l AT/l»d/7/`

(TYPE OR PR|NT NAME) (S|GNATURE OF SENDER-F BE A P `l'Y |N T| fCASE)

ACKNOWLEDGMENT OF RECE|PT
This acknowledges receipt of (to be completed by sender before mailing):
1. A copy of the summons and of the complaint
2_ other (specify).-
Notice of Case Management Conference

 

(To be completed by recipient):

r
Datethisfo issigned: Z/2 }?

M/)'-arr"/ ' _ ,

{T`I‘PE R PR|NT \'OUR NAME AND NAME OF ENT|TY. |F ANY. S|GNATURE OF P SON ACK WLEDGiNG RECE|PT. W|TH T|TLE iF
ON WHOSE BEHALF TH|S FORM |S S|GNED) AC WLEDGMENT lS ADE ON B HALF OF ANOTHER PERSON OR ENT|TY]

Fago 1 of1
Form Adopted for Mandatory Use

Judicia, Counc" ofca",°mia NOT|CE AND ACKNOWLEDGMENT OF RECE|PT - C|V|L C°de §f§‘§jli'§_‘;§°ff§§%
POS-015 [Rev. January 1, 2005] www.cauru'nfo.ca.gov

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 63 of 64

 

POS-01 5
ATTORNE¥ OR PARTY W|THOUT A'l'l'ORNEY (Name, State Bar number, and address): FOR COURT USE ONLV
Ted J. Hannig (SBN 111691); Paul A. Mann (SBN 314299)
_Hannig Law LLP

990 Industrial Road, Suite 207
San Carlos, CA 94070

TELEPHONE NO-1 (650) 482-3040 FAX NO (°p"'°"a')~' (650) 482-2820
E-MAu_ AooREss (op¢ronal).-

ATFORNEY FOR (Name)"Plaintiffs Danford Foundation and Katherine F. Fisher

 

SUPERlOR COURT OF CAL|FORN|A, COUNTY oF San Mateo
STREET ADDRESS: 400 County Center
MAlLlNG ADDRESSZ

C|TY AND Z|P CODE: Redwood City 94063
BRANCH NAME:

 

PLA|NT|FF/PET|T|ONER: Danford Foundation and Katherine F. Fisher

DEFENDANT/RESPONDENT; Wells Fargo Bank, N.A., et al.

 

CASE NUMBER:

NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-ClVlL 18CIV06625

 

 

 

 

TO (insert name of party being served): Wells Fargo Foundation

 

NOT|CE

The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
on you in any other manner permitted by |aw.

lf you are being served on behalf of a corporation, an unincorporated association (inc|uding a partnership), or other entityI this
form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
entity. in all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons. lf you return this form to the senderl service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

 

 

 

Date of mailing: February 4, 2019

Ted J. Hannig , ` L`-/( § /l /L\
(TYPE 0R PR|NT NAME) (slcNATuRE ol= santoan BE A Mats cas i

ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing).l
1. A copy of the summons and of the complaint
2. Other (specify).'

Notice of Case Management Conference

(To be completed by recipient):

Date this form is signed: Z/?%l

 

 

 

(TYPE OR PR|NT YOUR NAME AND NAME OF ENT|TY. lFANY. l (Sl`(’iNATURE OF PERS ACKNOWLEDG|NG RECEIPTl W|TH T|TLE lF
ON WHOSE BEHALF THlS FORM lS S|GNED) ACKNO‘M.EDGME S MAD ON BEHALF OF ANOTHER PERSON OR ENT|TY)
Page 1 of1
F°§';‘dt;?;’r§g‘uL‘;.“g?g;‘;iggi;’” NoTlcE AND AcKNowLEDGMENT oF RECE|PT -_ clvlL C°°° °’ C'“" Pr°°e“"“"

§§ 415 eo, 417.10

POS-015 [Rev. January 1, 2005] www.courtinfo.aa_gov

Case 3:19-cv-01512-.]CS Document 1-1 Filed 03/22/19 Page 64 of 64

NOTiCE OF CASE l\/|ANAGEl\/lENT CONFERENCE

pat/rigfo F°°”C@'l'b’“'

 

filtb'onseo FlLeo~°= M'i

 

SAN MATEO COUNTY
w€//J yca/fp pan/g /v~/” ~, v »fB£c 11 2018 Date= __________'APR 10 2019
v mm ¢“*J:LFW C¢ll"!‘ime 9:00 a.m.
m*cl"* Dept. -0n Tuesday & Thursday
Dept. q , -on Wednesday & Friday

\'0u are hereby given notice of your Case Management Conference. The date, time and department have been written above.

1. |n accordance with applicable California Ruies of the Court and local Rules 2.3(d)1-4 and 2.3(rn). YW are hereby nrdered
to:
al §e_rye alnam_e§_defen§aats and file proofs otse.rvice on those defendants with the court within sta-days or hung
the complaint (CRC 201.7).

-b) Serve a copy of this notice, Case Management Statement and ADR information Sheet on all named parties in this
action. '
c) Ftle and serve a completed Case Management Statement at least 15-days before the Case Management
Conference [CRC 212(§)]. Failure to do so may result in monetary sanctionsl

d) Meet and confer, in person or by telephone, to consider each of the issues ldentitied in CRC 212(f) no later than
BO-days before the date set for the Case Management Conference.

 

 

|f you fall to follow the orders ahove, you are ordered to show cause why you should not be sanctioned. The Order
to Show Cause hearing will be at the same time as the Case Management Conference hearing.

Sanctions may
include monetary, euldentiary or issue sanctions as well as striking pleadings and{or dlsmlssa|.

 

 

3. Continuances of Case Management Conferences are highly disfavored unless good cause is shown.
Partles may proceed to an appropriate dispute resolution process ("ADR") by fillng a Stlpulation to ADR and Proposed
Order (see attached form)_. lf plaintiff files a Stipulatlon to ADR and Proposed Order electing to proceed to judicial
arbitration, the Case Management Conference will be taken off the court calendar and the case will be referred to the
Arbitratlon Administrator. lf plaintiffs and defendants file a completed stipulation to another ADR process (e.g.,
mediation) 10-days prior to the first scheduled Case Management Conference, the Case Management Conference will be

continued for 90-days to allow parties time to complete their ADR session. The court will notify parties of their new Case
M anagement Conference date.

5. lf you have filed a default or a judgment has been entered, your case ls not automatically taken off Case Management
Conference Calendar. lf ”Does”, "Roes," etc. are named in your complaint, they must be dismissed in order to close the
case. lf any party is in bankruptcy, the case is stayed only as to that named party.

6.

You are further ordered to appear in person* (orthrough your attorney of record) at the Case Management Conference
noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.
7. The Case Managementjudge will issue orders at the conclusion of the conference that may lnc|ude:
al Referring parties to voluntary ADR and setting an ADR completion date;
b) Dlsmlsslng or severing claims or parties;
c) Settlng a trial date.
B. The Case Managementjudge may be the trial judge in this case. SEVERSON & WERSON

 

 

For further information regarding case management policies and procedures see the court's webslte at: www

   
 

'Telephonic appearances at case management conferences ore available by contacting CourtColl, l.l.C, an independent vendor. cr osrfive b lam doy,s prior
to thc scheduled conference {see attached CourtCall mformation). k

ecetved

 

